                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


LARRY LEY, RONDALD VIERK,                    )
GEORGE AGAPIOS, and LUELLA                   )
BANGURA,                                     )
                                             )
               Plaintiffs,                   ) Cause No. 1:16-cv-1908 RLY-MJD
                                             )
       VS.                                   )
                                             )
GARY L. WHISENAND, ET AL.,                   )
                                             )
               Defendants.                   )



                                  NOTICE OF APPEAL

       Notice is hereby given that Larry Ley, Plaintiff in the above-captioned case,

hereby appeals to the United States Court of Appeals for the Seventh Circuit from the

final judgment of the District Court entered on the 8th day of March, 2019.



                                                    Respectfully submitted,

                                                    /s/James R. Fisher
                                                    James R. Fisher, 6847-49
                                                    MILLER & FISHER, LLC
                                                    8900 Keystone Crossing
                                                    Suite 1080
                                                    Indianapolis, IN 46240

                                                    ATTORNEY FOR PLAINTIFF:

                                                    Larry Ley




                                            1
                             CERTIFICATE OF SERVICE

       I certify I filed this document electronically using the Court’s CM/ECF system

and is available to all counsel of record using the same, or that a copy of the foregoing

has been served on all attorneys of record by depositing the same in the U.S. Mail on the

3rd day of April, 2019 and addressed as follows:


Shelese M. Woods                                      Jeffrey S. McQuary
Office of the U.S. Attorney                           Brown Tompkins Lory
10 W. Market Street, Suite 2100                       608 East Market Street
Indianapolis, IN 46204                                Indianapolis, IN 46202

James S. Stephenson                                   James R. Fisher
Stephenson Morrow & Semler                            Miller & Fisher, LLC
3077 E. 98th Street, Suite 240                        8900 Keystone Crossing, Suite 1080
Indianapolis, IN 46280                                Indianapolis, IN 46240




                                                      /s/ James R. Fisher, #6847-49




MILLER & FISHER, LLC
8900 Keystone Crossing
Suite 1080
Indianapolis, IN 46240
317-536-7576
Facsimile: 317-536-7579
fisher@millerfisher.com




                                             2
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


LARRY LEY, RONDALD VIERK,                   )
GEORGE AGAPIOS, and LUELLA                  )
BANGURA,                                    )
                                            )
             Plaintiffs,                    ) Cause No. 1:16-cv-1908 RLY-MJD
                                            )
     VS.                                    )
                                            )
GARY L. WHISENAND, ET AL.,                  )
                                            )
             Defendants.                    )


                               DOCKETING STATEMENT


  1) Appellant in this appeal is plaintiff Larry Ley. Dr. Ley will be represented in the Court of

     Appeals by the following counsel:

     James R. Fisher (counsel of record)
     Debra H. Miller
     MILLER & FISHER, LLC
     8900 Keystone Crossing, Suite 1080
     Indianapolis, Indiana 46240
     317-536-7576
     fisher@millerfisher.com

  2) The following were counsel of record for all other parties in the District Court:

     James Stephenson                              Shelese Woods
     Stephenson Morrow & Selmer                    Office of the U.S. Attorney
     3077 E. 98th Street, Suite 240                10 W. Market Street, Suite 2100
     Indianapolis, IN 46280                        Indianapolis, IN 46204
     317-844-3830                                  317-229-2416
     jstephenson@stephlaw.com                      Shelese.woods@usdoj.gov
     Attorney for Defendants:                      Attorney for Defendant:
     City of Carmel and Aaron Dietz                United States



                                               1
       Jeff McQuary                                  James Fisher
       Brown Tompkins Lory                           Miller & Fisher, LLC
       608 E. Market Street                          8900 Keystone Crossing, Suite 1080
       Indianapolis, IN 46202                        Indianapolis, IN 46240
       317-631-6866                                  317-536-7576
       jmcquary@btlmlaw.com                          fisher@millerfisher.com
       Attorney for Plaintiffs:                      Attorney for Plaintiff:
       Ronald Vierk and Luella Bangura               George Agapios

   3) Jurisdictional statement.

   Jurisdiction in the District Court was based upon federal question jurisdiction. Plaintiff’s

claims were brought under the 4th, 5th and 14th Amendments to the U.S. Constitution. The

Federal District Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1333.

Claims are also asserted under Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971). Claims against the United States are pursuant to 28 U.S.C. §

1346 (b) and 28 U.S.C. § 2674. Claims against all defendants are made pursuant to 42 U.S.C. §

1983 and 42 U.S.C. § 1985 to redress violations of plaintiffs’ 4th and 5th and 14th Amendment

rights. The trial court had supplemental jurisdiction over pendent state law claims pursuant to 28

U.S.C. § 1367.

   Summary judgment was entered in the District Court in favor of all defendants and against

plaintiff Larry Ley on March 8, 2019. Final judgment was entered in favor of all defendants and

against plaintiff/appellant Larry Ley also on March 8, 2019. A Notice of Appeal was filed on

behalf of Dr. Ley on April 3, 2019. This is an appeal by right from a final judgment in a civil

case pursuant to Rule 4(a)(1) of the Federal Rules of Appellate Procedure.

   4) Related appeals.

   A Notice of Appeal is also being filed in the District Court on behalf of the three other

plaintiffs in this matter, Ronald Vierk, George Agapios and Luella Bangura.

                                                 2
   A Notice of Appeal is also being filed in the same District Court on behalf of all of the

plaintiff’s in the companion case captioned Derek Tislow, Andrew J. Dollard, Yvonne S.

Morgan, Cassy L. Bratcher, Joseph A. Mackey, Jessica Callahan, Eric W. Ley, and Felicia Reid

v. Gary Whisenand, City of Carmel, Aaron Dietz, and the United States, Acting by and through

its Drug Enforcement Administration. That case is cause number 1:16-CV-01721-RLY-MJD.

   Because all three appeals arise from the arrests and prosecution of the Dorn clinic doctors

and staff, there are substantial common facts and related issues of law which should be

considered together on appeal. Separate appeals have been filed because of the existence of some

significant factual and legal distinctions between each group of plaintiffs filing appeals.



                                                      Respectfully submitted,

                                                      /s/James R. Fisher
                                                      James R. Fisher, 6847-49
                                                      MILLER & FISHER, LLC
                                                      8900 Keystone Crossing
                                                      Suite 1080
                                                      Indianapolis, IN 46240

                                                      ATTORNEY FOR PLAINTIFF:

                                                      Larry Ley




                                                  3
                                 CERTIFICATE OF SERVICE

       I certify I filed this document electronically using the Court’s CM/ECF system and is

available to all counsel of record using the same, or that a copy of the foregoing has been served

on all attorneys of record by depositing the same in the U.S. Mail on the 3rd day of April, 2019

and addressed as follows:


Shelese M. Woods                                     Jeffrey S. McQuary
Office of the U.S. Attorney                          Brown Tompkins Lory
10 W. Market Street, Suite 2100                      608 East Market Street
Indianapolis, IN 46204                               Indianapolis, IN 46202

James S. Stephenson                                  James R. Fisher
Stephensen Morrow & Semler                           Miller & Fisher, LLC
3077 E. 98th Street, Suite 240                       8900 Keystone Crossing, Suite 1080
Indianapolis, IN 46280                               Indianapolis, IN 46240




                                             /s/ James R. Fisher, #6847-49




MILLER & FISHER, LLC
8900 Keystone Crossing
Suite 1080
Indianapolis, IN 46240
317-536-7576
Facsimile: 317-536-7579
fisher@millerfisher.com




                                                 4
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DEREK S. TISLOW,                             )
ANDREW J. DOLLARD,                           )
YVONNE S. MORGAN,                            )
CASSY L. BRATCHER,                           )
JOSEPH A. MACKEY,                            )
JESSICA CALLAHAN,                            )
ERIC W. LEY, and                             )
FELICIA REID,                                )
                                             )
                         Plaintiffs,         )
                                             )
                      v.                     )   1:16-cv-01721-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
AARON DIETZ, and                             )
THE UNITED STATES, Acting by and             )
through its Drug Enforcement Administration, )
                                             )
                         Defendants.         )
                                             )
                                             )
HAMILTON COUNTY PROSECUTOR'S                 )
OFFICE,                                      )
                                             )
                         Interested Party.   )


LARRY LEY,                                   )
RONALD VIERK,                                )
GEORGE AGAPIOS, and                          )
LUELLA BANGURA,                              )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )   1:16-cv-01908-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
                                         1
AARON DIETZ, and                         )
UNITED STATES, Acting by and through its )
Drug Enforcement Administration,         )
                                         )
                      Defendants.        )
                                         )
                                         )
HAMILTON COUNTY PROSECUTOR'S             )
OFFICE,                                  )
                                         )
                      Interested Party.  )

               ENTRY ON MOTIONS FOR SUMMARY JUDGMENT

       In August of 2013, law enforcement officials began investigating Dr. Larry Ley

and his two addiction treatment companies, Living Life Clean, LLC (“Living Life”) and

Drug Opiate Recovery Network, Inc. (“DORN”), after the death of one of his patients.

The investigation uncovered several complaints related to Dr. Ley’s treatment and

prescribing of Suboxone, a drug used to treat opiate addictions. The investigation

eventually culminated into twelve separate arrests and a media firestorm. As successful

as the investigation was for law enforcement, the ensuing prosecution was anything but:

several of the charges were dismissed early on and then the state trial court acquitted Dr.

Ley of all charges. In the face of these results, the prosecutor dismissed the remaining

charges against the rest of the defendants.

       Now in this court, Dr. Ley and his former staff seek redress for the government’s

failed prosecution. They allege law enforcement falsely arrested and maliciously

prosecuted them resulting in the destruction of their careers and reputations. Gary

Whisenand, Aaron Dietz, the City of Carmel, and the United States (collectively

“Defendants”) have all moved for summary judgment. As will be explained below,
                                              2
probable cause supports the warrants used in connection with Plaintiffs’ arrests.

Defendants therefore are entitled to summary judgment.

I.     Background

       A.      Dr. Ley and the DORN Clinic

       This case primarily concerns Dr. Ley’s treatment of opiate addicts. Dr. Ley

graduated from medical school in 1971 and has worked in a variety of medical capacities

around central Indiana. (Filing No. 184-30, Deposition of Larry Ley (“Ley Dep.”) at

9:21 – 10:24). 1 He is board certified in addiction medicine by the American Society of

Addiction Medicine. (Id. at 12:20 – 13:6; 14:5 – 8). In 2002, he founded Living Life, a

company dedicated to treating alcohol abuse. (Id. at 14:21 – 24; 15:12 – 15). Dr. Ley

operated Living Life out of four offices located throughout central Indiana: Centerville, 2

Noblesville, Muncie, and Kokomo. (Id. at 14:9 – 13). Shortly after creating Living Life,

Dr. Ley began prescribing Suboxone, which is a drug used to treat opiate addictions. (Id.

at 15:23 – 25; see also Filing No. 184-1, National Drug Intelligence Center Bulletin at 1 –

2).

       A few years later, Dr. Ley decided to expand his practice. In 2007, Dr. Ley

changed the name of Living Life to DORN. (Ley Dep. at 16:14 – 22). He opened an

office in Carmel, Indiana, and he continued operations at the four other satellite offices

throughout the state. (Id. at 16:13 – 15; 18:11 – 14). Dr. Ley would see all patients for



1
  Because of the overlap in evidence, the court cites evidence only from Tislow et al. v.
Whisenand et al., No. 1:16-cv-01721-RLY-MJD.
2
  It appears that the Centerville office is sometimes referred to as the Richmond office.
                                                 3
their initial consultation at the Carmel office. (Id. at 18:22 – 25). For follow up

appointments, patients were then assigned to the office located closest to their home. (Id.

at 14:14 – 20; 19:1 – 9). Dr. Ley primarily worked at the offices located in Carmel,

Noblesville, and Muncie. (Id. at 20:23 – 21:3). Other physicians staffed the satellite

offices: Dr. Ronald Vierk worked at the Centerville location; Dr. Luella Bangura worked

at the Kokomo location; and Dr. George Agapios worked at the Carmel location on

Saturdays. (Id. at 20:14 – 22).

       Several support staff assisted the DORN clinics. Yvonne Morgan assisted at the

Muncie and Carmel clinics and directed the Centerville clinic. (Filing No. 159-41,

Deposition of Yvonne Morgan at 16:25 – 17:6). She performed clerical work for DORN:

answered the phone, conducted drug screens, and handed patients their prescriptions. (Id.

at 18:4 – 14). Derek Tislow worked at the Noblesville, Carmel, and Kokomo offices.

(Filing No. 159-46, Deposition of Derek Tislow at 49:2 – 5). He conducted urine

screens, handed out prescriptions, and took cash. (Id. at 50:10 – 22). Eric Ley helped

manage the Carmel and Kokomo offices. (Filing No. 159-47, Deposition of Eric Ley at

23:24 – 24:4). Felicia Reid assisted at the Kokomo office by seeing patients for their

biweekly appointments on Wednesdays, and Joseph Mackey helped by monitoring the

crowds in the parking lot. (Filing No. 159-40, Deposition of Felicia Reid at 15:11 – 23;

Filing No. 159-42, Deposition of Joseph Mackey at 10:3 – 21). Jessica Callahan

managed the Muncie office, and Cassy Bratcher managed the Carmel office. (Filing No.

159-43, Deposition of Jessica Callahan at 13:4 – 12; Filing No. 159-45, Deposition of

Cassy Bratcher at 17:21 – 22). Andrew Dollard managed the Noblesville office. (Filing

                                             4
No. 159-44, Deposition of Andrew Dollard at 20:9 – 12). Part of his tasks included

handing out prescriptions even when no doctors were present. (Id. at 26:12 – 15).

       B.      Controlled Substance Laws

       The state of Indiana, like the rest of states, criminalizes dealing in a controlled

substance. See Ind. Code § 35-48-4-2. Under Indiana law, any “person who: (1)

knowingly or intentionally . . . (C) delivers; or (D) finances the delivery of; a controlled

substance . . . classified in schedule I, II, or III . . . commits dealing . . . a level 6 felony.”

Id. Buprenorphine, the primary drug component in Suboxone, is a Schedule III drug.

Ind. Code § 35-48-2-8(e)(7). Indiana law proscribes unlawful conspiracies and corrupt

business influence. See Ind. Code § 35-41-5-2 (conspiracy statute); see Ind. Code § 35-

45-6-2 (RICO statute).

       Indiana also limits the prescribing authority of medical practitioners in several

ways. Medical practitioners must have a legitimate medical purpose when issuing

prescriptions for controlled substances. 856 Ind. Admin. Code 2-6-3(a). They must issue

only a quantity that is necessary and must also be acting in the usual course of their

professional practice. Id. Practitioners that issue prescriptions for controlled substances

outside the scope of their professional practice or without a legitimate medical purpose

are subject to the state’s criminal laws related to controlled substances. Id.; see also

Alarcon v. State, 573 N.E.2d 477, 480 (Ind. Ct. App. 1991) (holding Indiana’s dealing

statutes apply to licensed physicians who issue unlawful prescriptions). Additionally,

physicians may not provide controlled substances to a person whom they have never

personally examined or diagnosed subject to a few exceptions. See 844 Ind. Admin.

                                                 5
Code 5-4-1(a). Prescriptions for controlled substances must ordinarily be signed and

dated on the day when issued. 856 Ind. Admin. Code 2-6-4(a).

       The federal government also regulates a physician’s prescribing of controlled

substances. The Drug Addiction Treatment Act of 2000 (“DATA”) limits the number of

patients a physician may treat with buprenorphine for addiction. See Drug Addiction

Treatment Act of 2000, Pub. L. No. 106-310, 114 Stat. 1222 (codified in 21 U.S.C. §

823(g)). During the relevant time frame, newly certified providers could treat thirty

patients, and after one year, providers could treat up to one-hundred patients. Id.; see

also Alan Gordon & Alexandra A. Gordon, Does it Fit?—A Look at Addiction,

Buprenorphine, and the Legislation Trying to Make It Work, 12 J. HEALTH &

BIOMEDICAL L. 1, 15 – 17 (2016) (discussing DATA’s physician requirements and

regulations). The cap only applies to addiction patients: those being treated for an off-

label use, such as pain, are not counted towards the one-hundred patient limit. (See Filing

No. 153-2, Probable Cause Affidavit (“PC Aff.”) at ¶ 25(b); see also Ley Dep. 26:10 –

17; 51:6 – 52:3).

       C.     The Investigation

       In August of 2013, the Madison County Deputy Coroner contacted the Carmel

Police Department to discuss the death of one of Dr. Ley’s patients. (Filing No. 159-35,

Deposition of Sergeant Marc Klein (“Klein Dep.”) at 15:19 – 21). The Coroner informed

Sergeant Marc Klein that the Deceased’s family expressed concerns about the care that

Dr. Ley provided to the Deceased. (Klein Dep. at 16:5 – 17; see also Filing No. 159-37,

Deposition of Gary Whisenand (“Whisenand Dep.”) at 18:5 – 17). The Madison County

                                             6
Deputy Coroner also contacted Adam Deitz regarding the death. (Filing No. 159-36,

Deposition of Adam Deitz (“Deitz Dep.”) at 13:20 – 14:7). At the time, Deitz oversaw

special investigations and worked as the director of the Hamilton/Boone County Drug

Task Force. (Id. at 9:17 – 20).

       Both Deitz and Klein began investigating Dr. Ley and DORN based on the

information from the Deceased’s family. Deitz coordinated information between Carmel

Police Department and the Drug Enforcement Administration (“DEA”). (Id. at 15:1 – 4).

Eventually, Sergeant Klein and DEA Agent Dan Gillen scheduled an interview with the

Deceased’s family. (Id. at 17:9 – 16).

       The family explained that the Deceased had gone to Dr. Ley’s office for six years

to try and get help for his addiction problems. (Id. at 19:2 – 6). The family further

explained that they had some concerns with Dr. Ley’s treatment of the Deceased: he

rarely went into the office, he wasn’t being seen by Dr. Ley, other family members would

pick up prescriptions for him, and he always paid in cash. (Id. at 20:1 – 7).

       Around the same time as the interview, DEA began receiving complaints about

DORN’s practice. The complaints focused on the lack of medical care provided to

patients and the ease with which patients could receive prescriptions for Suboxone

without being seen by a DORN physician. (Filing No. 159-2, Nov. 15, 2013 Report of

Investigation (“ROI”) at 1). Based on the interview and complaints, on November 15,

2013, DEA opened an investigation into Dr. Ley and DORN. (Id.). The case was

assigned to Gary Whisenand, a diversion investigator within DEA. (Whisenand Dep. at

25:18 – 23).

                                             7
        Whisenand began investigating past complaints about DORN from practitioners,

pharmacists, and former patients. (See Filing No. 159-3, Nov. 26, 2013 ROI at 1; see

also Filing No. 159-6, Dec. 2, 2013 ROI). Many, if not all, of the complaints criticized

Dr. Ley and DORN for not providing any medical treatment and simply writing

prescriptions for Suboxone. (See Nov. 26, 2013 ROI at 1 – 4). One complaint alleged

that Dr. Ley and DORN prescribed Suboxone without a full medical evaluation:

        [Patient Jane Doe] claimed that on her initial visit, she and a few others
        received a few papers and a 15-minute group lecture from Dr. Ley. During
        the lecture, Ley asked each person what drug they were currently abusing.
        After paying $300 cash, Dr. Ley issued [Doe] a Suboxone prescription. Per
        [Doe], Ley did not conduct an exam nor was a urinalysis administered.
        Afterwards, [Doe] was scheduled to go to the DORN clinic in Centerville,
        Indiana, for a refill. [Doe] wrote “I think Dr. Ley should not be prescribing
        Suboxone! I would like to have the $300 back that I had to pay for him to do
        nothing more than give me a prescription.”

(Id. at 3 (citing Indiana Attorney General Consumer Complaint Form date 12/14/11).

Physicians too expressed concern about Dr. Ley’s practice:

        The physicians expressed concern to Investigators about the lack of medical
        care that Dr. Ley appeared to provide to addiction treatment patients. One
        physician noted that Dr. Ley operated carelessly as he did not usually conduct
        in-person follow-up visits with his chemically dependent patients. Another
        physician associated Dr. Ley with not providing adequate patient care and
        being more focused on profits rather than his patient’s well-being.

(Id. at 1).

        Several complaints also targeted Dr. Ley’s satellite offices and the other

practitioners. (See e.g. Filing No. 159-4, Dec. 18, 2013 ROI at 1). For example, law

enforcement interviewed several Walgreen’s pharmacists practicing in Kokomo, Indiana

and heard similar complaints about DORN:


                                              8
        Pharmacists advised that a large number of Suboxone prescriptions
        originated from Dr. Ley’s Kokomo practice every other Wednesday night.
        Per [p]harmacist[]s, on Wednesday nights, people “were lined up down the
        street” to obtain their prescriptions. Additionally, Walgreen’s pharmacists
        had received the following complaints from patients about the practice:

               a) patients wait up to [90 minutes] to see the doctor.
               b) Patients were given a prescription but not evaluated medically.
               c) Buprenorphine or Suboxone prescriptions were being written for
               “chronic pain.”
               d) Only cash was accepted at the practice.
               e) Unlike most practices, this medical practice was only open during
               the evening.

(Filing No. 159-4, Dec. 18, 2013 ROI at 1). Whisenand’s review included a complaint

from a Kokomo police officer who had worked security for DORN at the Kokomo office:

        Officer VanCamp stated that he never saw Dr. Ley at the Kokomo practice,
        only a female provider. Officer VanCamp further stated that there were
        “hundreds” of patients and all night long there was a line of up to 100 people
        waiting. Officer VanCamp believed he was hired for security to prevent
        robberies due to the business being cash only and to deal with disgruntled
        patients. After his first night of working security, Officer VanCamp stated he
        felt the practice was “sketchy” and opted to no longer work security for this
        practice.

(Id. at 2).

        These complaints led Whisenand to conduct research on INSPECT, Indiana’s

Prescription Monitoring Program. (See Filing No. 159-7, Dec. 9, 2013 ROI). INSPECT

is an online database that allows law enforcement to monitor the prescribing of controlled

substances. See generally Lundy v. State, 26 N.E.3d 656, 658 – 59 (Ind. Ct. App. 2015)

(describing INSPECT more thoroughly). INSPECT revealed that each DORN physician

issued a high number of Suboxone prescriptions in the years 2011, 2012, and 2013. (See

Dec. 9, 2013 ROI (Dr. Ley)); Filing No. 159-8, Jan. 14, 2014 ROI (Dr. Agapios)); Filing


                                              9
No. 159-9, Jan. 23, 2014 ROI (Dr. Vierk)); Filing No. 159-10, January 27, 2014 ROI (Dr.

Bangura)).

       Part of the investigation also involved patient interviews and DEA-authorized

surveillance of all four DORN offices. (PC Aff. ¶¶ 24, 39). On Dec. 16, 2013, a DEA

task force officer interviewed a current DORN patient who described the environment at

the Kokomo clinic:

       [Patient] informed the TFO that he has been a DORN patient for the past
       three years and that patients at the Kokomo office were coming from as far
       away as South Bend, Indiana. [Patient] stated that (sic) were major issues at
       the Kokomo office with people in the parking lot conducting drug deals and
       discussing how they were going to sell their medications. Additionally,
       [Patient] stated that patients were not being seen by the doctor at the Kokomo
       practice. [Patient] identified Dr. Bangura as the Kokomo doctor and claimed
       that he had only been seen by her one time in a year. Per [Patient], once
       inside the office, patients paid $80, obtained their prescriptions from an old
       lady at the front desk, and “you are pushed out the door.” According to
       [Patient], prescriptions were pre-signed by either Dr. Bangura or Dr. Ley.

(PC Aff. ¶ 24). Some former patients expressed similar concerns, explaining that no

exams or tests were performed at the clinics. (PC Aff. ¶¶ 28, 29, 30). DEA Surveillance

of all four clinics confirmed many of these allegations. (See PC Aff. ¶¶ 39, 42, 43, 49,

59, 74, 75, 76).

       D.     Undercover Officers and Arrests

       Whisenand decided to enlist the help of undercover officers upon the

recommendation of Andre Miksha, one of the state prosecutors. (Filing No. 184-28,

Deposition of Andre Miksha (“Miksha Dep.”) at 30:10 – 31:3). Miksha felt that a

firsthand account from inside was needed in order to prosecute the case. (See id.). On

February 13, 2014, DEA obtained an order from Magistrate Judge Tim Baker of the

                                            10
United States District Court for the Southern District of Indiana authorizing the use of

undercover agents. (See Filing No. 159-13, Application and Order for Use of Undercover

Agents).

       On March 25, 2014, two DEA special agents posed as new patients at the Carmel

office. (PC Aff. ¶ 104; see also Filing No. 159-30, Ex. B, Undercover Videos, 3/25/14

video). Cassy Bratcher, the office director, greeted the agents and told them to complete

some paperwork. (See 3/25/14 video). She then directed the agents into a conference

room. (Id.). Dr. Ley entered the room and discussed addiction treatment for about an

hour. (See id.; see also PC Aff. ¶ 104). During the next hour, Dr. Ley questioned the

patients in front of one another, asking what types of drugs they were taking, what doses

they were taking, and whether they had any conditions causing pain. (See 3/25/14 video).

At the end of the second hour, Dr. Ley prescribed Suboxone for “chronic pain/pain

management” and directed the agents to the front to pick up their prescription. (PC Aff. ¶

104). The clinic charged the agents three-hundred dollars ($300) for the office visit and

prescription. (Id.). Dr. Ley also gave them the contact number for “Andrew” and

assigned the agents to the Noblesville office for future appointments. (Id.).

       The use of undercover agents for initial visits continued at the Carmel clinic, and

the reports were the same: Dr. Ley conducted a two-hour group discussion; he did not

conduct a physical exam or a comprehensive interview of any patient; and each patient

left the clinic with a prescription of Suboxone after paying three-hundred dollars. (Id. ¶¶

105, 106, and 107).



                                            11
       The undercover agents then reported to the various clinics for follow up

appointments and corroborated many of the earlier findings in the investigation. The

appointments generally spanned a very short time. (Id. ¶ 108 (Centerville - four minutes

and forty-five seconds); ¶ 109 (Kokomo - thirteen minutes); ¶ 111 (Noblesville - four

minutes); ¶ 114 (Carmel - under two minutes); ¶ 117 (Muncie - four minutes)). The

agents received another prescription of Suboxone without being evaluated by a doctor.

(E.g. id. ¶ 109). Many prescriptions had been pre-signed, and no doctors were present at

the facility. (E.g. id. ¶ 108). The reasons for an additional prescription often changed

without explanation—for example, one agent received a prescription of Suboxone for

“dependency” even though his initial prescription was for “pain management”. (E.g. id.

at ¶ 116). Other than a urine screening, no physical exam was ever conducted. (E.g. id.).

       DEA retained two medical doctors to give their opinions on Dr. Ley and DORN.

(Whisenand Dep. 289:25 – 290:10; 293:16 – 24; see also PC Aff. ¶¶ 137 – 144). Dr. Tim

E. King, a pain expert and practicing anesthesiologist, opined that it was unrealistic for a

doctor to treat 80-100 patients in a three-hour period, and he stated it was highly

unconventional to assume that one doctor could perform an initial pain or addiction

evaluation and then assign the patient to another doctor for exclusive Suboxone

treatment. (PC Aff. ¶ 139). Upon reviewing the tapes, Dr. King explained that the clinic

was run as a “pill mill” and the controlled substances were not issued for a legitimate

purpose or in the usual course of practice. (PC Aff. ¶ 140). Dr. R. Andrew Chambers, an

associate professor of psychiatry at the Indiana University School of Medicine and

practicing addiction treatment doctor, echoed Dr. King’s opinions, saying it is unusual to

                                             12
treat that volume of patients in that amount of time, and it was not normal for one doctor

to conduct an initial evaluation and then “farm out” the subsequent ones. (PC Aff. ¶

143). He too opined that the DORN clinic was an illegal dealing operation and stated

that the physicians involved had “conspired to use their professional authorities and

reputations, and the cover of medical practice an authority, to maximize financial gains at

the expense of clinical standards.” (Id. ¶ 144).

       Whisenand prepared a probable cause affidavit for all DORN staff. (Filing No.

159-1, Whisenand Declaration at ¶ 14). Whisenand filed the affidavit in Hamilton

County and Howard County. (Id.). Prosecutors reviewed the affidavit and agreed the

affidavit supported charges against all DORN employees. (Miksha Dep. 72:4 – 13; 73:8

– 25). Both Judges from Hamilton Superior Court and Howard Superior Court examined

the affidavit and found that probable cause existed to charge all DORN employees with

conspiracy to commit dealing in a controlled substance and corrupt business influence.

(See PC Aff. at 57, Attachment A, Summary of Individual Criminal Liability; see e.g.

Filing No. 159-22, Order Finding Probable Cause as to Larry Ley). 3 Law enforcement

arrested Plaintiffs on July 24, 2014. (Whisenand Dec. ¶ 14).

       E.      Post-Arrest Proceedings

       Each Plaintiff filed a motion to dismiss the charges, arguing that the evidence was

insufficient as a matter of law. The results varied. The Howard Superior Court denied


3
  The court has only cited to one order here. The other orders for each individual Plaintiff can be
found at Filing Nos. 159-23 (Vierk), -24 (Bangura), -25 (Agapios), -51 (Mackey), -52
(Callahan), -53 (Dollard), -54 (Eric Ley), -55 (Morgan) -56 (Tislow), -57 (Reid), and -58
(Bratcher).
                                                13
Mackey’s motion to dismiss. (See e.g. Filing No. 159-51, Order Denying Motion to

Dismiss at 4 – 9). The Hamilton Superior Court granted the non-physicians’ motions to

dismiss but denied the physician’s motions to dismiss. (Miksha Dep. 89:15 – 91:7). The

Wayne Superior Court granted Morgan’s motion to dismiss—a decision that the Indiana

Court of Appeals ultimately reversed. State v. Y.M., 60 N.E.3d 1121, 1128 (Ind. Ct. App.

2016).

         The state then proceeded to a bench trial against Dr. Ley. After denying a Rule 41

motion for insufficiency of evidence, the court ultimately acquitted Dr. Ley of all

charges. (Ley Dep. 189:24 – 190:1). The court found that the State had not shown a

knowing and intentional violation of a standard of professional conduct, and so the state

had failed to prove beyond a reasonable doubt that the prescriptions were issued outside

the usual course of professional medical procedure. (Filing No. 182-8, Trial Transcript at

1373:14 – 24). After Dr. Ley was acquitted, the prosecutors dismissed the rest of the

charges. (Miksha Dep. at 100:13 – 19).

         The plaintiffs then all filed suit in this court. The physicians are the plaintiffs in

Ley et al. v. Whisenand et al., 1:16-cv-01908-RLY-MJD; and the non-physician

employees are the plaintiffs in Tislow et al. v. Whisenand et al., 1:16-cv-01721-RLY-

MJD. Plaintiffs Vierk, Bangura (physicians), Tislow, Morgan, Bratcher, Mackey,

Callahan, and Reid (non-physicians) (collectively the “Vierk Plaintiffs”) bring federal

claims of false arrest, malicious prosecution, and civil conspiracy against Defendants.

Plaintiffs Ley, Agapios (physicians), Eric Ley, and Dollard (non-physicians) bring



                                                14
federal claims of false arrest, malicious prosecution, civil conspiracy, and municipal

liability under Monell as well as state law claims for false arrest and conspiracy. 4

II.    Legal Standard

       Summary judgment is appropriate where there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The court reviews the evidence and draws all reasonable inferences from it in

the light most favorable to the non-moving party. Potts v. City of Lafayette, Ind., 121

F.3d 1106, 1110 (7th Cir. 1997) (citation omitted). Irrelevant factual disputes do not

preclude an entry of summary judgment in favor of the moving party. Id.

III.   Discussion

        Before going further, a little housekeeping is in order. The Vierk Plaintiffs agree

to the dismissal of any claims purportedly brought under the Fifth or Fourteenth

Amendment. (See Filing No. 181, Vierk Plaintiffs’ Response Brief at 57). 5 They also do

not assert any conspiracy claim under Section 1983, Brady claim or Monell claim. (Id.).

Accordingly, the Vierk Plaintiffs’ remaining claims are (1) false arrest and malicious

prosecution against Whisenand, the United States, and Dietz; (2) false arrest, false

imprisonment, and malicious prosecution against the City of Carmel under Indiana law;

and conspiracy under 42 U.S.C. § 1985 against all Defendants. (See Filing No. 148,

Vierk Plaintiffs’ Statement of Claims).


4
  There are two groups of plaintiffs within each case represented by different counsel. The
different groups of plaintiffs appear to have different claims despite the existence of a
consolidated amended complaint.
5
  An almost identical brief was filed in 1:16-cv-1908. (Filing No. 177).
                                               15
       With respect to the Ley Plaintiffs, their claims are less clear. Defendants are

entitled to judgment on any Monell claim. 6 The same goes for any due process claims

under the Fifth and Fourteenth Amendments. 7 Therefore, the court can discern only the

following remaining claims: (1) false arrest and malicious prosecution against the United

States, (2) false arrest, false imprisonment, and malicious prosecution against the City of

Carmel, and (3) false arrest, malicious prosecution, and conspiracy against Dietz and

Whisenand. (See Filing No. 147, Ley Plaintiffs’ Statement of Claims). 8

       Turning to the merits, probable cause is an absolute defense under federal and

state law to claims of false arrest, false imprisonment, and malicious prosecution. Law

enforcement had probable cause to arrest and charge all twelve plaintiffs under Indiana

law. Even in the absence of probable cause, the individual officers had “arguable

probable cause,” and so they are entitled to qualified immunity.




6
  The complaint and statement of claims make no mention of a Monell claim, and the allegations
in the complaint are not consistent with a Monell theory. Rowlands v. United Parcel Service –
Fort Wayne, 901 F.3d 792, 800 (7th Cir. 2018) (noting a plaintiff is required under Rule 8 to
include enough to give defendants fair notice of the claims). Even if a Monell claim was pled,
the Ley Plaintiffs forfeited any argument by failing to develop it more than two short paragraphs
in their brief. Haley v. Kolbe & Kolbe Millwork Co., 863 F.3d 600, 612 (7th Cir. 2017).
7
  The Ley plaintiffs did not respond to Whisenand’s arguments for dismissal, and they did not
develop any argument in support of these claims. Haley, 863 F.3d at 612.
8
  To the extent that the Ley Plaintiffs sought to pursue other claims, those are forfeited for failing
to clearly develop them.
                                                 16
       A.     There was Probable Cause to Arrest Plaintiffs

       A warrant ordinarily shields officers from liability for an illegal arrest. Olson v.

Tyler, 771 F.2d 277, 281 (7th Cir. 1985). However, “a warrant does not erect an

impenetrable barrier to impeachment of a warrant affidavit.” Id. (citing Franks v.

Delaware, 438 U.S. 154 (1977)). An officer who lies or makes materially false

representations in the warrant request violates the Fourth Amendment if probable cause

would not have been otherwise established. Betker v. Gomez, 692 F.3d 854, 860 (7th Cir.

2012). Likewise, an officer who intentionally or recklessly withholds material

information from a probable cause affidavit violates the Fourth Amendment.

Rainsberger v. Benner, 913 F.3d 640, 647 (7th Cir. 2019) (citation omitted). Where, as

here, the plaintiffs allege the affidavit contained false statements and omitted material

information, the court must “eliminate the alleged false statements, incorporate any

allegedly omitted facts, and then evaluate whether the resulting “hypothetical” affidavit

would establish probable cause.” Betker, 692 F.3d at 862 (citations omitted).

       Probable cause exists when the facts and circumstances known to law enforcement

“‘are sufficient to warrant a prudent person in believing that the suspect had committed’

an offense.” Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006) (quoting

Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998)); see also Woods v. City of Chicago,

234 F.3d 979, 996 (7th Cir. 2000). The bar for probable cause is low: all that is required

is a fair probability that a suspect has committed a crime. Id. (explaining probable cause

requires more than bare suspicion but there need not be evidence sufficient to support a

conviction or even a showing that the officer’s belief is more likely true than false); Fox

                                             17
v. Hayes, 600 F.3d 819, 833 (7th Cir. 2010) (noting it does not take much to establish

probable cause); see also United States v. Brown, 857 F.3d 334, 339 (6th Cir. 2017).

       The test is an objective one: an officer’s motives or subjective intentions do not

matter. Mustafa, 442 F.3d at 547 (citation omitted); see also Simmons v. Pryor, 26 F.3d

650, 654 (7th Cir. 1993) (“Even malicious motives will not support a claim of false arrest

if probable cause exists.”). Only those facts that the officers knew or reasonably believed

at the time of the arrest factor into the equation. See Mustafa, 442 F.3d at 547. When the

underlying facts are not disputed, the existence (or absence) of probable cause is a

question of law for the court. Potts, 121 F.3d at 1112.

       Probable cause is an absolute defense to claims of false arrest, false imprisonment,

and malicious prosecution. Mustafa, 442 F.3d at 547 (citing Potts, 121 F.3d at 1113); Ali

v. Alliance Home Health Care, LLC, 53 N.E.3d 420, 431 – 33 (Ind. Ct. App. 2016) (same

under Indiana law).

       The affidavit more than establishes probable cause. It is undisputed that one of

Dr. Ley’s patients died, and the wife of the Deceased expressed concerns about Dr. Ley’s

treatments. (PC Aff. ¶ 20). Other addiction doctors expressed concerns too: one said that

Dr. Ley was prescribing suboxone “for pain” because the off-label use allowed him to

skirt the one-hundred patient limit set by DATA, and another expressed concern that the

practice was set up for cash, not for medical treatment. (PC Aff. ¶¶ 25 – 27). At least

one pharmacy refused to fill prescriptions from DORN, and former patients explained

that they were able to get a Suboxone prescription by paying $300 cash without any

medical exam whatsoever. (PC Aff. ¶¶ 21, 30, 31). INSPECT records showed DORN

                                             18
physicians prescribed an unusually high amount of Suboxone and correspondingly earned

a high amount of income from those prescriptions. (See e.g. PC Aff. ¶ 38). Two retained

doctors expressed the opinion that the Suboxone prescriptions were not issued for a

legitimate medical purpose nor were they issued in the usual course of a medical practice.

(PC Aff. ¶¶ 140, 144).

        Plaintiffs likewise do not seriously dispute the undercover surveillance or the

numerous observations about the practice: patients were seen for an initial interview in a

conference room for two hours and then received a Suboxone prescription for three-

hundred dollars. No physical examination was conducted, and all prescriptions were paid

for in cash. At follow-up appointments, patients obtained a Suboxone prescription

without ever seeing or being examined by a doctor—some appointments lasting as few as

two to four minutes. DORN support staff handed out prescriptions at times when no

doctor was present; the physicians had pre-signed many of these prescriptions. 9

       All this combined would warrant a reasonable person standing in the officers’

shoes to believe that DORN and its employees prescribed Suboxone without a legitimate

medical purpose and outside the usual course of the professional practice. See 856 Ind.

Admin. Code 2-6-3(a). And that is all that is needed. Law enforcement do not need a

foolproof or absolute belief—just a reasonable one. Considering the evidence, it was

reasonable for law enforcement to conclude that the prescriptions were not “valid” and




9
 Of course, Plaintiffs dispute the significance of these facts, i.e. whether they amount to a crime.
But there is no genuine dispute as to what happened.
                                                19
DORN and its employees were conspiring to deal a controlled substance in violation of

Indiana law. See Ind. Code § 35-48-4-2; Alarcon, 573 N.E.2d at 480.

       Plaintiffs put forward several arguments to show probable cause does not exist.

First, they argue they were actually providing good medical care, and the prescriptions

were issued with a legitimate medical purpose. (See Vierk Plaintiffs’ Response at 27 –

34; Filing No. 183, Ley Plaintiffs’ Response Brief at 37 – 40). For example, they argue

DORN patients were required to fill out medication and drug-pain histories, doctors do

not necessarily have to perform physical examinations when treating addiction patients,

each patient was provided an appropriate dose of Suboxone and corresponding tapering

schedule, and all the undercovers signed paperwork, promising to attend counseling. But

that evidence goes towards their defense, not the lack of probable cause. See Alarcon,

573 N.E.2d at 480 (citing Tobias v. State, 479 N.E.2d 508 (Ind. 1985)) (“[T]he writing of

a valid prescription by a licensed physician is an absolute defense to a charge of dealing

in a controlled substance.”) (emphasis added); Spiegel v. Cortese, 196 F.3d 717, 724

(1999) (“Many putative defendants protest their innocence, and it is not the responsibility

of law enforcement officials to test such claims once probable cause has been

established.”). Plaintiffs’ guilt or innocence is not the relevant issue before the court—

probable cause is—and that evidence does not negate the presence of probable cause

established by the other facts. United States v. Funches, 327 F.3d 582, 587 (7th Cir.

2003) (noting alternative explanations are often helpful but do not necessarily negate

probable cause); United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006) (“Subsequent

evidence of guilt cannot validate the probable cause determination, nor can evidence of

                                             20
innocence invalidate it.”); United States v. Osborn, 120 F.3d 59, 62 – 63 (7th Cir. 1997)

(noting the validity of an arrest does not depend on whether the suspect actually

committed the crime).

       Second, Plaintiffs argue the affidavit includes a laundry list of allegedly “false”

statements. 10 (See Vierk Plaintiffs’ Response Brief at 34 – 37; Ley Plaintiffs’ Response

Brief at 31 – 36). For example, the affidavit repeatedly explains that many undercover

officers “received a Suboxone prescription . . . in exchange for $80.00 [or $300] cash.”

(PC Aff. ¶ 109(a)). Plaintiffs argue that statement is false because the fee structure was

three-hundred dollars for initial entry into the program, and then forty-dollars per week

for continued treatment, not per prescription. However, that statement and the rest of

those cited by Plaintiffs are not false—just characterizations with which Plaintiffs

disagree. Officers are not expected to be legal technicians. The evidence supports

Whisenand’s characterizations, and so, they are not materially false, even if Plaintiffs

were able to explain otherwise at trial. Suarez v. Town of Ogden Dunes, Ind., 581 F.3d

591, 597 (7th Cir. 2009) (holding statements were not materially false when they were

supported by an ample basis).



10
   Many of these “false” statements are not actually false when considered in context. For
example, Plaintiffs argue “Mr. Whisenand admitted that the claims that Dr. Ley did not interview
the undercover officers as part of their initial visit were false.” (Ley Plaintiffs’ Brief at 34).
However, Whisenand stated that under his definition of “interview,” no patients were
interviewed because there was no one-on-one private exchange as in other medical practices. He
agreed that under Plaintiffs’ counsel’s definition—sitting down with a group and answering
questions—the patients were interviewed. (Whisenand Dep. 97:2 – 100:21). This sort of
disagreement over semantics is hardly a “false statement,” especially when considering probable
cause is based on the totality of the affidavit, not a line-by-line, hypertechnical interpretation.
See Brown, 857 F.3d at 339.
                                                21
       Third, Plaintiffs argue that Whisenand omitted several pieces of important

information that would have changed the probable cause calculus. (Vierk Plaintiffs’

Brief at 35 – 40; Ley Plaintiffs’ Briefs at 36 – 38). For example, Whisenand did not

include the fact that DEA presented the case to the federal prosecutors, and they declined

to prosecute saying it was not a “provable” case. Whisenand also failed to include, as

Plaintiffs argue, that DORN screened all undercover officers at follow up appointments,

and even kicked several out who did not follow the terms of the program. But these

omissions—even if true—do not negate the presence of the probable cause. The patient

complaints, professional complaints, undercover video and surveillance, and expert

opinions were sufficient to establish probable cause. Spiegel, 196 F.3d at 724. 11

       Lastly, the nonphysicians argue the officers lacked probable cause as to them

because they could not have known that DORN physicians were prescribing outside the

course of their professional practice. But their knowledge is a question of fact for a jury,

not for the officers to determine. Spiegel, 196 F.3d at 724; Y.M., 60 N.E.3d at 1126

(reversing trial court’s dismissal of charges against nonphysician in this case because

nonphysician’s knowledge is a question for the jury). The affidavit sufficiently describes


11
  Plaintiffs’ list of alleged omissions is problematic for other reasons too. Many of the
omissions relate to law enforcement’s motivations for investigating and prosecuting Plaintiffs.
For example, Plaintiffs argue Miksha explained in a memo to Whisenand that the goal was to
F**k DORN. (Ley Plaintiffs’ Brief at 51). Putting aside the fact that Miksha is not a defendant,
the subjective motivations of law enforcement are not relevant to whether probable cause exists.
Mustafa, 442 F.3d at 547. Other omissions relate to the good treatment provided by DORN,
which, for reasons already explained, is relevant to Plaintiffs’ defense, not the absence of
probable cause. Spiegel, 196 F.3d at 724 – 25. Lastly, Plaintiffs allege that the two experts are
not credible, but credibility is a matter for a jury to resolve, not law enforcement. Id. at 725
(“The credibility of a putative victim or witness is a question, not for police officers in the
discharge of their considerable duties, but for the jury in a criminal trial.”) (citation omitted).
                                                22
acts as to each nonphysician that, when accompanied with the requisite knowledge, could

support a conviction, much less a finding of probable cause. (PC Aff. at 63 – 70); see

also Y.M., 60 N.E.3d at 1126. Accordingly, the nonphysicians’ separate arguments are

equally unpersuasive.

       B.     Even in the Absence of Probable Cause, Dietz and Whisenand are
              Entitled to Qualified Immunity

       The doctrine of qualified immunity protects law enforcement officers who make

reasonable mistakes. See Mustafa, 442 F.3d at 548. Qualified immunity applies unless

the plaintiff can show the officer violated a federal statutory or constitutional right, and

that right was clearly established at the time of the incident. Kisela v. Hughes, 138 S. Ct.

1148, 1156 (2018); McComas v. Brickley, 673 F.3d 722, 725 (7th Cir. 2012). In the

context of a wrongful arrest, a right is not clearly established if law enforcement had

“arguable probable cause” to arrest the plaintiff. Id.; see also Rainsberger, 913 F.3d at

652. “Arguable probable cause exists when a reasonable officer could mistakenly have

believed that he had probable cause to make the arrest.” McComas, 673 F.3d at 725

(citation omitted); Fox, 600 F.3d at 833 (noting qualified immunity applies to

government officials who reasonably but mistakenly conclude probable cause exists to

make an arrest).

       Even if probable cause did not exist, the officers had “arguable probable cause” to

arrest Plaintiffs. The Alarcon court held that a physician who prescribes controlled

substances without any legitimate medical purpose may be criminally liable. Alarcon,

573 N.E.2d at 481; see also Y.M., 60 N.E.3d at 1125. For reasons already explained


                                              23
above, the officers reasonably concluded DORN prescribed Suboxone without any

legitimate medical purpose, even if that belief was ultimately mistaken. Whisenand and

Dietz are therefore entitled to qualified immunity.

       C.     Plaintiffs Conspiracy Claims Fail as a Matter of Law

       Because law enforcement had probable cause to arrest Plaintiffs for conspiracy to

deal controlled substances, Plaintiffs’ claims for civil conspiracy under Sections 1983 and

1985 fail as a matter of law. Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017)

(holding conspiracy claims fail as a matter of law where the officers had probable cause

to arrest the plaintiff). The Vierk Plaintiffs’ claims under Section 1985 also fail because

there is no evidence of any racial or actionable class-based animus. See Munson v.

Friske, 754 F.2d 683, 694 – 96 (7th Cir. 1985).

IV.    Conclusion

       For the reasons stated above, Defendants’ motions for summary judgment are

GRANTED. With respect to case number 1:16-cv-01721-RLY-MJD, Dietz and the City

of Carmel’s motion (Filing No. 151) is GRANTED, Whisenand’s motion (Filing No.

159) is GRANTED, and the United States’ motion (Filing No. 162) is GRANTED. The

motion to strike (Filing No. 200) is DENIED as MOOT.

       With respect to case number 1:16-cv-01908-RLY-MJD, Dietz and the City of

Carmel’s motion (Filing No. 148) is GRANTED, Whisenand’s motion (Filing No. 154)

is GRANTED, and the United States’ motion (Filing No. 157) is GRANTED. The




                                             24
motion to strike (Filing No. 198) is DENIED AS MOOT. Final judgment shall issue by

separate order.



SO ORDERED this 8th day of March 2019.




Distributed Electronically to Registered Counsel of Record.




                                           25
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DEREK S. TISLOW,                             )
ANDREW J. DOLLARD,                           )
YVONNE S. MORGAN,                            )
CASSY L. BRATCHER,                           )
JOSEPH A. MACKEY,                            )
JESSICA CALLAHAN,                            )
ERIC W. LEY, and                             )
FELICIA REID,                                )
                                             )
                         Plaintiffs,         )
                                             )
                      v.                     )   1:16-cv-01721-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
AARON DIETZ, and                             )
THE UNITED STATES, Acting by and             )
through its Drug Enforcement Administration, )
                                             )
                         Defendants.         )
                                             )
                                             )
HAMILTON COUNTY PROSECUTOR'S                 )
OFFICE,                                      )
                                             )
                         Interested Party.   )


LARRY LEY,                                   )
RONALD VIERK,                                )
GEORGE AGAPIOS, and                          )
LUELLA BANGURA,                              )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )   1:16-cv-01908-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
                                         1
AARON DIETZ, and                         )
UNITED STATES, Acting by and through its )
Drug Enforcement Administration,         )
                                         )
                      Defendants.        )
                                         )
                                         )
HAMILTON COUNTY PROSECUTOR'S             )
OFFICE,                                  )
                                         )
                      Interested Party.  )

                                 FINAL JUDGMENT

      Today, the court granted Defendants’ Motions for Summary Judgment. The court

now enters final judgment in favor of Defendants and against Plaintiffs.

SO ORDERED this 8th day of March 2019.




Laura Briggs, Clerk
United States District Court

By: Deputy Clerk

______________________




Distributed Electronically to Registered Counsel of Record.




                                            2
CM/ECF LIVE                                                                             Page 1 of 26




                     *** PUBLIC DOCKET ***
                                                                                APPEAL,CLOSED

                                 U.S. District Court
                      Southern District of Indiana (Indianapolis)
                CIVIL DOCKET FOR CASE #: 1:16-cv-01908-RLY-MJD


LEY et al v. WHISENAND et al                               Date Filed: 07/18/2016
Assigned to: Judge Richard L. Young                        Date Terminated: 03/08/2019
Referred to: Magistrate Judge Mark J. Dinsmore             Jury Demand: Both
Related Case: 1:16-cv-01721-RLY-MJD                        Nature of Suit: 440 Civil Rights: Other
Cause: 42:1983 Civil Rights Act                            Jurisdiction: U.S. Government
                                                           Defendant
Plaintiff
LARRY LEY                                    represented by Debra H. Miller
                                                            MILLER & FISHER LLC
                                                            8900 Keystone Crossing
                                                            Suite 1080
                                                            Indianapolis, IN 46240
                                                            (317) 536-7577
                                                            Fax: (317) 536-7579
                                                            Email: miller@millerfisher.com
                                                            ATTORNEY TO BE NOTICED

                                                            James R. Fisher
                                                            MILLER & FISHER LLC
                                                            8900 Keystone Crossing
                                                            Suite 1080
                                                            Indianapolis, IN 46240
                                                            (317) 536-7576
                                                            Fax: (317) 536-7579
                                                            Email: fisher@millerfisher.com
                                                            ATTORNEY TO BE NOTICED
Plaintiff
RONALD VIERK                                 represented by James R. Fisher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Jeffrey S. McQuary
                                                            BROWN TOMPKINS LORY
                                                            608 East Market Street
                                                            Indianapolis, IN 46202
                                                            (317) 631-6866




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                         Page 2 of 26



                                                            Fax: (317) 685-2329
                                                            Email: jmcquary@btlmlaw.com
                                                            ATTORNEY TO BE NOTICED
Plaintiff
GEORGE AGAPIOS                               represented by Debra H. Miller
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            James R. Fisher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
Plaintiff
LUELLA BANGURA                               represented by James R. Fisher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Jeffrey S. McQuary
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
GARY WHISENAND                               represented by Shelese M. Woods
.                                                           UNITED STATES ATTORNEY'S
                                                            OFFICE
                                                            10 West Market Street
                                                            Suite 2100
                                                            Indianapolis, IN 46204
                                                            (317) 226-6333
                                                            Fax: (317) 226-5027
                                                            Email: shelese.woods@usdoj.gov
                                                            ATTORNEY TO BE NOTICED
Defendant
CITY OF CARMEL                               represented by Douglas C. Haney
.                                                           CITY OF CARMEL
                                                            One Civic Square
                                                            Carmel, IN 46032
                                                            (317) 571-2472
                                                            Fax: (317) 571-2484
                                                            Email: dhaney@carmel.in.gov
                                                            ATTORNEY TO BE NOTICED

                                                            James S. Stephenson
                                                            STEPHENSON MOROW & SEMLER




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                 4/3/2019
CM/ECF LIVE                                                                          Page 3 of 26



                                                            3077 E. 98th Street
                                                            Suite 240
                                                            Indianapolis, IN 46280
                                                            (317) 844-3830
                                                            Fax: (317) 573-4194
                                                            Email: jstephenson@stephlaw.com
                                                            ATTORNEY TO BE NOTICED

                                                            Rosemary L. Borek
                                                            STEPHENSON MOROW & SEMLER
                                                            3077 E. 98th Street
                                                            Suite 240
                                                            Indianapolis, IN 46280
                                                            (317)844-3830
                                                            Fax: (317) 573-4194
                                                            Email: rborek@stephlaw.com
                                                            ATTORNEY TO BE NOTICED
Defendant
AARON DIETZ                                  represented by Douglas C. Haney
.                                                           (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            James S. Stephenson
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Rosemary L. Borek
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
Defendant
UNITED STATES                                represented by Shelese M. Woods
ACTING BY ITS DRUG                                          (See above for address)
ENFORCEMENT ADMINISTRATION                                  ATTORNEY TO BE NOTICED
Interested Party
HAMILTON COUNTY
PROSECUTOR'S OFFICE


 Date Filed        #     Docket Text
 07/18/2016            1 COMPLAINT against CITY OF CARMEL, CITY OF CUMBERLAND,
                         CITY OF KOKOMO, AARON DIETZ, HENDRICKS COUNTY
                         SHERIFF'S DEPARTMENT, JOHNSON COUNTY SHERIFF'S
                         DEPARTMENT, GARY WHISENAND, DENNIS WICHERN, filed by
                         RONALD VIERK, LARRY LEY. (Filing fee $400, receipt number




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1               4/3/2019
CM/ECF LIVE                                                                             Page 4 of 26



                         IP051733) (Attachments: # 1 Civil Cover Sheet)(MEB) Modified on
                         7/20/2016 to correct file date (MEB). (Entered: 07/20/2016)
 07/18/2016           2 DEMAND for Trial by Jury, filed by Plaintiffs LARRY LEY, RONALD
                        VIERK. (MEB) Modified on 7/20/2016 to correct file date(MEB).
                        (Entered: 07/20/2016)
 07/18/2016           3 Summons Issued as to USA - GARY WHISENAND, DENNIS
                        WICHERN, (MEB) (Entered: 07/20/2016)
 07/18/2016           4 NOTICE of Appearance by Jeffrey S. McQuary on behalf of Plaintiffs
                        LARRY LEY, RONALD VIERK. (MEB) Modified on 7/20/2016 to
                        correct file date(MEB). Modified on 7/20/2016 to correct file date (MEB).
                        (Entered: 07/20/2016)
 07/18/2016           6 Summons Issued as to CITY OF CARMEL, CITY OF CUMBERLAND,
                        CITY OF KOKOMO, AARON DIETZ, HENDRICKS COUNTY
                        SHERIFF'S DEPARTMENT, JOHNSON COUNTY SHERIFF'S
                        DEPARTMENT. (MEB) (Entered: 07/20/2016)
 07/20/2016           5 MAGISTRATE JUDGE's NOTICE of Availability to Exercise Jurisdiction
                        issued. (MEB) (Entered: 07/20/2016)
 07/21/2016           7 NOTICE of Appearance by Jeffrey S. McQuary on behalf of Plaintiff
                        George Agapios. (McQuary, Jeffrey) (Entered: 07/21/2016)
 07/21/2016           8 AMENDED COMPLAINT against All Defendants, filed by All Plaintiffs.
                        (McQuary, Jeffrey) (Entered: 07/21/2016)
 07/21/2016           9 NOTICE of Jury Demand for Geroge Agapios, filed by Plaintiff George
                        Agapios (McQuary, Jeffrey) (Entered: 07/21/2016)
 07/22/2016         10 NOTICE of Appearance by Jeffrey S. McQuary on behalf of Plaintiff
                       Luella Bangura. (McQuary, Jeffrey) (Entered: 07/22/2016)
 07/22/2016         11 AMENDED COMPLAINT (Second) against All Plaintiffs, filed by All
                       Plaintiffs.(McQuary, Jeffrey) (Entered: 07/22/2016)
 07/22/2016         12 NOTICE of Luella Bangura's Jury Demand, filed by Plaintiff Luella
                       Bangura (McQuary, Jeffrey) (Entered: 07/22/2016)
 08/01/2016         13 NOTICE of Appearance by James S. Stephenson on behalf of Defendants
                       CITY OF CARMEL, AARON DIETZ. (Stephenson, James) (Entered:
                       08/01/2016)
 08/01/2016         14 DEMAND for Trial by Jury, filed by Defendants CITY OF CARMEL,
                       AARON DIETZ. (Stephenson, James) (Entered: 08/01/2016)
 08/03/2016         15 NOTICE of Parties' First Extension of Time, filed by Defendants CITY OF
                       CARMEL, AARON DIETZ. (Stephenson, James) (Entered: 08/03/2016)
 08/03/2016         16 NOTICE of Appearance by Douglas C. Haney on behalf of Defendant
                       CITY OF CARMEL. (Haney, Douglas) (Entered: 08/03/2016)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                  4/3/2019
CM/ECF LIVE                                                                            Page 5 of 26



 08/03/2016         17 NOTICE of Appearance by Douglas C. Haney on behalf of Defendant
                       AARON DIETZ. (Haney, Douglas) (Entered: 08/03/2016)
 08/04/2016         18 WAIVER OF SERVICE Returned Executed, filed by All Plaintiffs.
                       HENDRICKS COUNTY SHERIFF'S DEPARTMENT waiver sent on
                       7/20/2016. (McQuary, Jeffrey) (Entered: 08/04/2016)
 08/08/2016         19 NOTICE of Appearance by Daniel J. Paul on behalf of Defendant
                       JOHNSON COUNTY SHERIFF'S DEPARTMENT. (Paul, Daniel)
                       (Entered: 08/08/2016)
 08/09/2016         20 WAIVER OF SERVICE Returned Executed, filed by All Plaintiffs.
                       JOHNSON COUNTY SHERIFF'S DEPARTMENT waiver sent on
                       7/20/2016. (McQuary, Jeffrey) (Entered: 08/09/2016)
 08/09/2016         21 NOTICE of Appearance by Liberty L. Roberts on behalf of Defendant
                       HENDRICKS COUNTY SHERIFF'S DEPARTMENT. (Roberts, Liberty)
                       (Entered: 08/09/2016)
 08/15/2016         22 SCHEDULING ORDER- Initial Pretrial Conference set for 9/14/2016 at
                       11:30 AM in room #234, United States Courthouse, 46 E. Ohio Street,
                       Indianapolis, Indiana before Magistrate Judge Tim A. Baker. If a proposed
                       CMP has not yet been filed, the parties are ordered to confer prior to the
                       initial pretrial conference and prepare a proposed CMP. Signed by
                       Magistrate Judge Tim A. Baker on 8/15/2016.(CBU) (Entered: 08/15/2016)
 08/16/2016         23 MOTION for Continuance to Reschedule the Initial Pretrial Conference,
                       filed by Defendant HENDRICKS COUNTY SHERIFF'S DEPARTMENT.
                       (Attachments: # 1 Text of Proposed Order)(Roberts, Liberty) (Entered:
                       08/16/2016)
 08/17/2016         24 ORDER granting Defendant Hendricks County Sheriff's Department's 23
                       Motion for Continuance: Initial Pretrial Conference RESET for 10/3/2016
                       09:30 AM in room #234, United States Courthouse, 46 E. Ohio Street,
                       Indianapolis, Indiana before Magistrate Judge Tim A. Baker. Signed by
                       Magistrate Judge Tim A. Baker on 8/17/2016.(SWM) (Entered:
                       08/17/2016)
 08/18/2016         25 NOTICE of Appearance by Kyle A. Jones on behalf of Defendant CITY
                       OF CUMBERLAND. (Jones, Kyle) (Entered: 08/18/2016)
 08/18/2016         26 STIPULATION of Dismissal as to City of Cumberland, filed by Plaintiffs
                       GEORGE AGAPIOS, LUELLA BANGURA, LARRY LEY, RONALD
                       VIERK. (Attachments: # 1 Text of Proposed Order)(McQuary, Jeffrey)
                       (Entered: 08/18/2016)
 08/19/2016         27 ORDER APPROVING DISMISSAL OF CITY OF CUMBERLAND -
                       Plaintiffs have by stipulation dismissed the Defendant City of Cumberland
                       pursuant to F.R.C.P. 41(a)(A)(i). The Court now APPROVES said
                       Stipulation. The City of Cumberland is hereby DISMISSED with prejudice.
                       Each party shall bear its own costs. Signed by Judge Sarah Evans Barker on
                       8/19/2016.(JLS) (Entered: 08/19/2016)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                 4/3/2019
CM/ECF LIVE                                                                           Page 6 of 26



 08/22/2016         28 RETURN of Personal Service, filed by All Plaintiffs. GARY
                       WHISENAND served on 8/11/2016. (McQuary, Jeffrey) (Entered:
                       08/22/2016)
 08/26/2016         29 NOTICE of Appearance by Bruce L. Kamplain on behalf of Defendant
                       CITY OF KOKOMO. (Kamplain, Bruce) (Entered: 08/26/2016)
 08/26/2016         30 NOTICE of Appearance by Cynthia Elaine Lasher on behalf of Defendant
                       CITY OF KOKOMO. (Lasher, Cynthia) (Entered: 08/26/2016)
 08/26/2016         31 WAIVER OF SERVICE Returned Executed, filed by CITY OF
                       KOKOMO. CITY OF KOKOMO waiver sent on 7/20/2016. (Lasher,
                       Cynthia) (Entered: 08/26/2016)
 08/26/2016         32 NOTICE of Appearance by Ian L. Stewart on behalf of Defendants CITY
                       OF CARMEL, AARON DIETZ. (Stewart, Ian) (Entered: 08/26/2016)
 08/26/2016         33 Amended ANSWER to 8 Amended Complaint and Affirmative Defenses,
                       filed by CITY OF CARMEL, AARON DIETZ.(Stephenson, James)
                       (Entered: 08/26/2016)
 08/30/2016         34 NOTICE of Appearance by Shelese M. Woods on behalf of Defendants
                       GARY WHISENAND, DENNIS WICHERN. (Woods, Shelese) (Entered:
                       08/30/2016)
 09/02/2016         35 NOTICE of Appearance by Mary Jo Hunter Wedding on behalf of
                       Defendant CITY OF KOKOMO. (Wedding, Mary Jo) (Entered:
                       09/02/2016)
 09/15/2016         36 Unopposed MOTION for Extension of Time to October 18, 2016 to File
                       Responsive Pleading to Plaintiffs' Complaint, filed by Defendant
                       HENDRICKS COUNTY SHERIFF'S DEPARTMENT. (Attachments: # 1
                       Text of Proposed Order)(Roberts, Liberty) (Entered: 09/15/2016)
 09/16/2016         37 MOTION to Withdraw Attorney Appearance of Kyle A. Jones, filed by
                       Defendant CITY OF CUMBERLAND. (Attachments: # 1 Text of Proposed
                       Order)(Jones, Kyle) (Entered: 09/16/2016)
 09/16/2016         38 ORDER granting Defendant Hendricks County Sheriff's Department's 36
                       Motion for Extension of Time to File response to complaint to 10/18/2016.
                       Signed by Magistrate Judge Tim A. Baker on 9/16/2016. (SWM) (Entered:
                       09/16/2016)
 09/19/2016         39 NOTICE of Parties' First Extension of Time, filed by Defendant
                       JOHNSON COUNTY SHERIFF'S DEPARTMENT. (Paul, Daniel)
                       (Entered: 09/19/2016)
 09/20/2016         40 ORDER granting 37 Motion to Withdraw Attorney Appearance. Attorney
                       Kyle A. Jones withdrawn. Signed by Magistrate Judge Tim A. Baker on
                       9/20/2016. (MAC) (Entered: 09/20/2016)
 09/21/2016         41 Unopposed MOTION to Vacate 24 Order on Motion for
                       ContinuanceScheduling , filed by Defendants GARY WHISENAND,




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                 4/3/2019
CM/ECF LIVE                                                                          Page 7 of 26



                         DENNIS WICHERN. (Attachments: # 1 Text of Proposed Order)(Woods,
                         Shelese) (Entered: 09/21/2016)
 09/26/2016         42 ORDER granting 41 Motion for Continuance: Initial Pretrial Conference
                       RESET for 10/27/2016 02:30 PM in room #234, United States Courthouse,
                       46 E. Ohio Street, Indianapolis, Indiana before Magistrate Judge Tim A.
                       Baker. All other requirements in the Court's August 15, 2016, Scheduling
                       Order (Docket No. 22) remain in effect. Signed by Magistrate Judge Tim A.
                       Baker on 9/26/2016.(SWM) (Entered: 09/26/2016)
 10/11/2016         43 Third MOTION to Amend/Correct 1 Complaint , filed by Plaintiffs
                       GEORGE AGAPIOS, LUELLA BANGURA, LARRY LEY, RONALD
                       VIERK. (Attachments: # 1 proposed Third Amended Complaint, # 2 Text
                       of Proposed Order, # 3 Proposed Summons)(McQuary, Jeffrey) (Entered:
                       10/11/2016)
 10/14/2016         44 NOTICE of Appearance by Debra H. Miller on behalf of Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY. (Miller, Debra) (Entered: 10/14/2016)
 10/14/2016         45 NOTICE of Appearance by James R. Fisher on behalf of Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY. (Fisher, James) (Entered: 10/14/2016)
 10/17/2016         46 ORDER granting 43 Motion to Amend the Complaint and said
                       COMPLAINT is DEEMED FILED as of the date of this Order. Signed by
                       Magistrate Judge Tim A. Baker on 10/17/2016. (CBU) (Entered:
                       10/17/2016)
 10/17/2016         47 THIRD AMENDED COMPLAINT against CITY OF CARMEL, AARON
                       DIETZ, GARY WHISENAND, DENNIS WICHERN and UNITED
                       STATES, Acting by its Drug Enforcement Administration, filed by
                       RONALD VIERK, LARRY LEY, LUELLA BANGURA and GEORGE
                       AGAPIOS (ordered filed this date)(CBU) (Entered: 10/17/2016)
 10/17/2016         48 Summons Issued as to UNITED STATES (CBU) (Entered: 10/17/2016)
 10/17/2016         49 NOTICE of Appearance by Shelese M. Woods on behalf of Defendant
                       UNITED STATES. (Woods, Shelese) (Entered: 10/17/2016)
 10/17/2016         50 ANSWER to 47 Amended Complaint , filed by UNITED STATES.
                       (Woods, Shelese) (Entered: 10/17/2016)
 10/17/2016         51 ANSWER to 47 Amended Complaint , filed by GARY WHISENAND.
                       (Woods, Shelese) (Entered: 10/17/2016)
 10/17/2016         52 ANSWER to 47 Amended Complaint , filed by DENNIS WICHERN.
                       (Woods, Shelese) (Entered: 10/17/2016)
 10/18/2016         53 MOTION to Withdraw Attorney Appearance of Cynthia Lasher, Bruce
                       Kamplain and Mary Jo Wedding, filed by Defendant CITY OF KOKOMO.
                       (Attachments: # 1 Text of Proposed Order)(Lasher, Cynthia) (Entered:
                       10/18/2016)
 10/19/2016         54 ORDER granting 53 Motion to Withdraw Attorney Appearance. Attorney




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                4/3/2019
CM/ECF LIVE                                                                            Page 8 of 26



                         Mary Jo Hunter Wedding; Bruce L. Kamplain and Cynthia Elaine Lasher
                         withdrawn. Signed by Magistrate Judge Tim A. Baker on 10/19/2016.
                         (SWM) (Entered: 10/19/2016)
 10/20/2016         55 CASE MANAGEMENT PLAN TENDERED, filed by Plaintiffs GEORGE
                       AGAPIOS, LUELLA BANGURA, LARRY LEY, RONALD VIERK .
                       (McQuary, Jeffrey) (Entered: 10/20/2016)
 10/25/2016         56 MOTION to Withdraw Attorney Appearance for Larry Ley, filed by
                       Plaintiff LARRY LEY. (Attachments: # 1 Text of Proposed Order)
                       (McQuary, Jeffrey) (Entered: 10/25/2016)
 10/25/2016         57 MOTION to Withdraw Attorney Appearance for George Agapios, filed by
                       Plaintiff GEORGE AGAPIOS. (Attachments: # 1 Text of Proposed Order)
                       (McQuary, Jeffrey) (Entered: 10/25/2016)
 10/26/2016         59 ORDER granting 56 Motion to Withdraw Attorney Appearance. Attorney
                       Jeffrey S. McQuary withdrawn on behalf of Larry Ley. Signed by
                       Magistrate Judge Tim A. Baker on 10/26/2016. (SWM) (Entered:
                       10/27/2016)
 10/26/2016         60 ORDER granting 57 Motion to Withdraw Attorney Appearance. Attorney
                       Jeffrey S. McQuary withdrawn on behalf of George Agapios. Signed by
                       Magistrate Judge Tim A. Baker on 10/26/2016. (SWM) (Entered:
                       10/27/2016)
 10/27/2016         58 ANSWER to 47 Amended Complaint , Jury Demand, and Affirmative
                       Defenses (Third Amended Complaint), filed by CITY OF CARMEL,
                       AARON DIETZ.(Stephenson, James) (Entered: 10/27/2016)
 10/31/2016         61 ORDER REASSIGNING CASE. Clerk is directed to reassign case to Judge
                       Larry J. McKinney and Magistrate Judge Denise K. LaRue for all further
                       proceedings. This case is related to 16-1721-LJM-DKL. Judge Sarah Evans
                       Barker and Magistrate Judge Tim A. Baker no longer assigned to case.
                       Please use updated case number on all future filings. Signed by Judge Sarah
                       Evans Barker on 10/31/2016. (LDH) (Entered: 10/31/2016)
 10/31/2016         62 NOTICE of Reassignment of Case to Judge Larry J. McKinney and
                       Magistrate Judge Denise K. LaRue. Judge Sarah Evans Barker, Magistrate
                       Judge Tim A. Baker no longer assigned to the case. Please include the new
                       case number, 1:16-cv-1908-LJM-DKL, on all future filings in this matter.
                       (NAD) (Entered: 10/31/2016)
 11/04/2016         63 ORDER ON OCTOBER 27, 2016, INITIAL PRETERIAL CONFERENCE
                       - Parties appeared by counsel October 27, 2016, for an initial pretrial
                       conference. The Case Management Plan [Filing No. 55] is denied, but
                       discovery may proceed. **SEE ORDER** Signed by Magistrate Judge
                       Tim A. Baker. (MGG) (Entered: 11/04/2016)
 12/08/2016         64 MOTION for Leave to File Fourth Amended Complaint, filed by Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1 Exhibit Fourth
                       Amended Complaint, # 2 Text of Proposed Order Granting Motion)(Fisher,




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                  4/3/2019
CM/ECF LIVE                                                                             Page 9 of 26



                         James) (Entered: 12/08/2016)
 12/12/2016         65 ORDER granting 64 Motion for Leave to File Plaintiffs Larry Ley and
                       George Agapios' Fourth Amended Complaint. The Motion is GRANTED
                       and the Fourth Amended Complaint attached to Plaintiffs' Motion to File
                       Fourth Amended Complaint will be deemed filed as of the date of this
                       Order. Signed by Judge Larry J. McKinney on 12/12/2016. (LDH)
                       Modified on 12/12/2016 (LDH). (Entered: 12/12/2016)
 12/12/2016         66 FOURTH AMENDED COMPLAINT against CITY OF CARMEL,
                       AARON DIETZ, UNITED STATES, GARY WHISENAND, filed by
                       LARRY LEY, GEORGE AGAPIOS. (Ordered filed this date.)(LDH)
                       Modified on 12/12/2016 (LDH). (Entered: 12/12/2016)
 12/19/2016         67 Unopposed MOTION for Extension of Time to January 27, 2017 in which
                       to 66 Amended Complaint Extension of time to respond to the complaint,
                       filed by Defendants CITY OF CARMEL, AARON DIETZ. (Attachments:
                       # 1 Text of Proposed Order)(Stewart, Ian) (Entered: 12/19/2016)
 12/20/2016         68 ORDER granting 67 Motion for Extension of Time to File - Defendants,
                       City of Carmel and Aaron Dietz, shall have through and including January
                       27, 2017, within which to respond to the complaint. Signed by Judge Larry
                       J. McKinney on 12/20/2016. (LDH) (Entered: 12/20/2016)
 12/27/2016         69 Unopposed MOTION for Extension of Time to January 27, 2016 , filed by
                       Defendants UNITED STATES, GARY WHISENAND, DENNIS
                       WICHERN. (Attachments: # 1 Text of Proposed Order)(Woods, Shelese)
                       (Entered: 12/27/2016)
 12/27/2016         70 **PLEASE DISREGARD. FILED IN WRONG CASE.** Unopposed
                       MOTION for Extension of Time to January 27, 2016 , filed by Defendants
                       UNITED STATES, GARY WHISENAND, DENNIS WICHERN.
                       (Attachments: # 1 Text of Proposed Order)(Woods, Shelese) Modified on
                       12/29/2016 (LDH). (Entered: 12/27/2016)
 12/29/2016         71 ORDER granting 69 Federal Defendants' Motion for Extension of Time to
                       File. Answer or other responsive pleading to the Plaintiff's fourth amended
                       complaint is due on or before 01/27/17. Signed by Judge Larry J.
                       McKinney on 12/29/2016. (LDH) (Entered: 12/29/2016)
 01/09/2017         72 Fifth MOTION to Amend/Correct Complaint, filed by Plaintiffs LUELLA
                       BANGURA, RONALD VIERK. (Attachments: # 1 Exhibit Proposed Fifth
                       Amended Complaint, # 2 Text of Proposed Order)(McQuary, Jeffrey)
                       (Entered: 01/09/2017)
 01/12/2017         73 MINUTE ENTRY for proceedings held before Magistrate Judge Denise K.
                       LaRue: Status Conference held on 1/11/2017 - Parties discussed case status.
                       Plaintiffs have proceeded with filing two separate Complaints in each of
                       these cases and maintain that it is proper to have multiple operative
                       complaints in a case. Defendants objected and the Court agreed that we
                       would proceed with one operative complaint for each case. Therefore, on or




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                   4/3/2019
CM/ECF LIVE                                                                             Page 10 of 26



                         before January 20, 2017, Plaintiffs will file a Motion for Leave to Amend in
                         each case and attach one proposed operative complaint for each case. The
                         pending motions for leave to amend (Dkt. 81 in 1:16-cv-01721-LJM-DKL
                         and Dkt. 72 in 1:16-cv-01908-LJM-DKL) will then be moot. Also, the
                         parties shall confer and file by January 20, 2017 a case management plan
                         ("CMP") for 1:16-cv-01908-LJM-DKL and an amended CMP for 1:16-cv-
                         01721-LJM-DKL. This matter is set for a telephonic status conference on
                         THURSDAY, MARCH 23, 2017, AT 11:00 A.M., EASTERN. Counsel
                         will receive call-in instructions for the conference via separate email
                         notification. The conference concluded without further order. Signed by
                         Magistrate Judge Denise K. LaRue. (REO) (Entered: 01/12/2017)
 01/20/2017         74 Joint CASE MANAGEMENT PLAN TENDERED, filed by Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY . (Attachments: # 1 Text of Proposed
                       Order Case Management Plan, # 2 Text of Proposed Order Approving Case
                       Management Plan)(Fisher, James) (Entered: 01/20/2017)
 01/20/2017         75 Joint MOTION for Leave to File Consolidated Amended Complaint, filed
                       by Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1
                       Exhibit Plaintiffs' Consolidated Amended Complaint, # 2 Text of Proposed
                       Order Approving Motion)(Fisher, James) (Entered: 01/20/2017)
 03/01/2017         76 ORDER granting 75 Motion for Leave to File Consolidated Amended
                       Complaint. Defendants are ordered to file responsive pleadings to the
                       Consolidated Amended Complaint within 20 days of the dated of this order.
                       Signed by Magistrate Judge Denise K. LaRue on 3/1/2017. (CBU)
                       (Entered: 03/01/2017)
 03/01/2017         77 CONSOLIDATED AMENDED COMPLAINT against CITY OF
                       CARMEL, AARON DIETZ, UNITED STATES and GARY
                       WHISENAND, filed by RONALD VIERK, LARRY LEY, LUELLA
                       BANGURA and GEORGE AGAPIOS (ordered filed this date)(CBU)
                       (Entered: 03/01/2017)
 03/16/2017         78 SCHEDULING ORDER - The Consolidated Amended Complaints having
                       been filed in these causes, the Court hereby SETS a Status Conference to
                       discuss the Joint Case Management Plan on Wednesday, April 5, 2017, at
                       10:30 a.m., in Room 244, Birch Bayh Federal Building and United States
                       Courthouse, 46 East Ohio Street, Indianapolis, Indiana. Signed by Judge
                       Larry J. McKinney on 3/16/2017.(LDH) (Entered: 03/16/2017)
 03/17/2017         79 SCHEDULING ORDER - The Court, on its own motion, hereby
                       VACATES the Status Conference set for Wednesday, April 5, 2017, at
                       10:30 a.m., in Room 244, Birch Bayh Federal Building and United States
                       Courthouse, 46 East Ohio Street, Indianapolis, Indiana, before Judge
                       McKinney. The Conference before Magistrate Judge LaRue on March 23,
                       2017, remains SET. Signed by Judge Larry J. McKinney on 3/17/2017.
                       (LDH) (Entered: 03/17/2017)
 03/21/2017         80 ANSWER to 77 Amended Complaint and Affirmative Defenses, filed by
                       CITY OF CARMEL, AARON DIETZ.(Stephenson, James) (Entered:




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                             Page 11 of 26



                         03/21/2017)
 03/21/2017         81 DEMAND for Trial by Jury, filed by Defendants CITY OF CARMEL,
                       AARON DIETZ. (Stephenson, James) (Entered: 03/21/2017)
 03/21/2017         82 ANSWER to 77 Amended Complaint , filed by GARY WHISENAND.
                       (Woods, Shelese) (Entered: 03/21/2017)
 03/21/2017         83 ANSWER to 77 Amended Complaint , filed by UNITED STATES.
                       (Woods, Shelese) (Entered: 03/21/2017)
 03/24/2017         85 MOTION to Approve Modified Case Management Plan, filed by Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1 Exhibit Amended
                       Case Management Plan, # 2 Exhibit Amended Case Management Plan)
                       (Fisher, James) (Entered: 03/24/2017)
 04/07/2017         86 MINUTE ENTRY for proceedings held before Magistrate Judge Denise K.
                       LaRue: Status Conference held on 3/23/2017 - Attorneys James Fisher and
                       Debra Miller failed to participate. A show cause order shall issue under
                       separate entry. Parties discussed case status and discovery. This matter is
                       set for a telephonic status conference on THURSDAY, JULY 27, 2017, AT
                       10:00 A.M., EASTERN. Counsel will receive call-in instructions for the
                       conference via separate email notification. The Tislow matter will be set for
                       a settlement conference under separate order. The conference concluded
                       without further order. Signed by Magistrate Judge Denise K. LaRue. (REO)
                       (Entered: 04/07/2017)
 04/11/2017         87 ORDER TO SHOW CAUSE why plaintiffs counsel should not be
                       sanctioned for failure to appear for the telephonic status conference. Show
                       Cause Response due by 4/21/2017. Signed by Magistrate Judge Denise K.
                       LaRue on 4/11/2017.(CBU) (Entered: 04/11/2017)
 04/12/2017         88 RESPONSE (Verified), re 87 Order to Show Cause, filed by Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY. (Fisher, James) (Entered: 04/12/2017)
 04/27/2017         89 ORDER granting Parties' 85 Joint Motion to Approve Amended Case
                       Management Plan. Signed by Magistrate Judge Denise K. LaRue on
                       4/27/2017. (SWM) (Entered: 04/27/2017)
 04/27/2017         90 ORDER: CASE MANAGEMENT PLAN APPROVED AS AMENDED
                       (Amended CMP). Dispositive Motions due by 1/21/2018. Discovery due by
                       11/21/2017. Signed by Magistrate Judge Denise K. LaRue on 4/27/2017.
                       (SWM) (Entered: 04/27/2017)
 05/01/2017         91 NOTICE of Service of Initial Disclosures , filed by Plaintiffs GEORGE
                       AGAPIOS, LARRY LEY. (Fisher, James) (Entered: 05/01/2017)
 05/30/2017         92 Witness List (Preliminary), filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Fisher, James) (Entered: 05/30/2017)
 05/30/2017         93 Exhibit List (Preliminary), filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Fisher, James) (Entered: 05/30/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                              Page 12 of 26



 06/01/2017         94 Exhibit List Preliminary, filed by Plaintiffs LUELLA BANGURA,
                       RONALD VIERK, Witness List Preliminary, filed by Plaintiffs LUELLA
                       BANGURA, RONALD VIERK. (McQuary, Jeffrey) (Entered: 06/01/2017)
 06/02/2017         95 SCHEDULING ORDER - The Court, on its own motion, hereby sets this
                       matter for a Telephonic Status Conference on Thursday, June 8, 2017 at
                       2:00 p.m., at which time the parties shall appear by counsel. The call-
                       information will be sent to counsel under a separate docket entry. Signed by
                       Judge Larry J. McKinney on 6/2/2017. (JKS) (Entered: 06/02/2017)
 06/08/2017         97 NOTICE of Appearance by Debra G. Richards on behalf of Defendants
                       UNITED STATES, GARY WHISENAND. (Richards, Debra) (Entered:
                       06/08/2017)
 06/08/2017         98 MINUTE ORDER - The parties appear by counsel for Telephonic Status
                       Conference on 6/8/2017. There is no Court Reporter. The parties discuss
                       the status of the underlying criminal matters and discovery. The parties also
                       propose that a Jury Trial date in October 2018, would be appropriate for the
                       Ley matter, with a settlement conference sometime prior to that date. The
                       Jury Trial, Final Pretrial Conference and settlement conference in that
                       action will be set under separate order. The Conference concludes without
                       further order. Signed by Judge Larry J. McKinney. (GSO) (Entered:
                       06/09/2017)
 06/08/2017         99 SCHEDULING ORDER - Settlement Conference set for 12/12/2017 10:00
                       AM in room #246, United States Courthouse, 46 E. Ohio Street,
                       Indianapolis, Indiana before Judge Larry J. McKinney. Unless excused by
                       order of the Court, clients must appear in-person at the settlement
                       conference along with counsel. (SEE ORDER FOR
                       INSTRUCTIONS/DEADLINES). Signed by Judge Larry J. McKinney on
                       6/8/2017.(JKS) (Entered: 06/09/2017)
 06/08/2017        100 SCHEDULING ORDER - Final Pretrial Conference set for 10/9/2018
                       02:00 PM in room #244, United States Courthouse, 46 E. Ohio Street,
                       Indianapolis, Indiana, at which time the parties shall appear by counsel to
                       discuss all matters preparatory for trial. Jury Trial set for 10/29/2018 09:00
                       AM in room #246, United States Courthouse, 46 E. Ohio Street,
                       Indianapolis, Indiana before Judge Larry J. McKinney. Signed by Judge
                       Larry J. McKinney on 6/8/2017.(JKS) (Entered: 06/09/2017)
 06/25/2017        101 Witness List Preliminary, filed by Defendants UNITED STATES, GARY
                       WHISENAND. (Woods, Shelese) (Entered: 06/25/2017)
 06/25/2017        102 Exhibit List Preliminary, filed by Defendants UNITED STATES, GARY
                       WHISENAND. (Woods, Shelese) (Entered: 06/25/2017)
 06/27/2017        103 Exhibit List (Preliminary), filed by Defendants CITY OF CARMEL,
                       AARON DIETZ, OBJECTION by CITY OF CARMEL, AARON DIETZ,
                       Proposed Findings of Fact by CITY OF CARMEL, AARON DIETZ,
                       Proposed Jury Instructions, filed by CITY OF CARMEL, AARON DIETZ,
                       Proposed Voir Dire by CITY OF CARMEL, AARON DIETZ, TRIAL




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                     4/3/2019
CM/ECF LIVE                                                                           Page 13 of 26



                         BRIEF by CITY OF CARMEL, AARON DIETZ, Witness List
                         Preliminary, filed by Defendants CITY OF CARMEL, AARON DIETZ.
                         (Stephenson, James) (Entered: 06/27/2017)
 07/03/2017        104 NOTICE of Appearance by Robert C. Allega on behalf of Movant
                       HAMILTON COUNTY PROSECUTOR'S OFFICE. (Allega, Robert)
                       (Entered: 07/03/2017)
 07/03/2017        105 MOTION for Extension of Time to 7/26/17 to Respond to Plaintiff's
                       Subpoena Duces Tecum to Non-Party Hamilton County Prosecutor's
                       Office, filed by Movant HAMILTON COUNTY PROSECUTOR'S
                       OFFICE. (Attachments: # 1 Text of Proposed Order)(Allega, Robert)
                       (Entered: 07/03/2017)
 07/05/2017        106 ORDER granting 105 Motion for Extension of Time - Non-Party Hamilton
                       County Prosecutor's Office shall have up to and including July 26, 2017, to
                       respond to Plaintiff's Subpoena/Non-Party Requests. Signed by Judge Larry
                       J. McKinney on 7/5/2017. (JKS) (Entered: 07/05/2017)
 07/06/2017        107 SCHEDULING ORDER - The Telephonic Status Conference currently set
                       for Thursday, July 27, 2017, at 10:00 a.m., before Magistrate Judge LaRue,
                       is hereby RE-SET on the same day and time before Judge Larry J.
                       McKinney. Call-in information will be sent by separate entry and shall be
                       used by counsel only. Signed by Judge Larry J. McKinney on 7/6/2017.
                       (JKS) (Entered: 07/06/2017)
 07/24/2017        109 NOTICE of Appearance by Sara Teresa Martin on behalf of Interested
                       Party HAMILTON COUNTY PROSECUTOR'S OFFICE. (Martin, Sara)
                       (Entered: 07/24/2017)
 07/25/2017        110 Second MOTION for Extension of Time to 8/25/17 to Respond to
                       Plaintiffs' Subpoena Duces Tecum and Request for Production to Non-
                       Party, filed by Interested Party HAMILTON COUNTY PROSECUTOR'S
                       OFFICE. (Attachments: # 1 Text of Proposed Order)(Allega, Robert)
                       (Entered: 07/25/2017)
 07/26/2017        111 ORDER GRANTING NON-PARTY'S SECOND MOTION FOR
                       EXTENSION OF TIME - Non-Party Hamilton County Prosecutor's Office,
                       by counsel, has filed its 110 second motion for extension of time of thirty
                       days to respond to Plaintiff's Subpoena/Non-Party Requests. The Court,
                       being duly advised in the premises, now GRANTS said motion. Non-Party
                       Hamilton County Prosecutor's Office shall have up to and including August
                       25, 2017, to respond to Plaintiff's Subpoena/Non-Party Requests. Signed by
                       Judge Larry J. McKinney on 7/26/2017. (GSO) (Entered: 07/26/2017)
 07/27/2017        112 *** WITHDRAWN PER ORDER DATED 10/10/2017 *** MOTION to
                       Compel Non-Party Production, filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Attachments: # 1 Exhibit A-Responses to Requests for
                       Production, # 2 Text of Proposed Order Compelling Responses)(Fisher,
                       James) Modified on 10/11/2017 (SWM). Modified on 10/26/2017 (TMD).
                       (Entered: 07/27/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                  4/3/2019
CM/ECF LIVE                                                                             Page 14 of 26



 07/27/2017        113 MINUTE ORDER - The parties appear by counsel for Telephonic Status
                       Conference on 7/27/2017. The Court OVERRULES Plaintiffs' objection to
                       the extension to August 25, 2017, granted to the HCPO; however, the Court
                       notifies HCPO that no further extensions shall be granted. The non-expert
                       discovery deadline is hereby EXTENDED to January 15, 2018; The expert
                       discovery deadline is hereby EXTENDED to April 16, 2018; The
                       dispositive motion deadline is hereby EXTENDED to February 15, 2018;
                       The settlement conference in Ley v. United States of America, No. 1:16-cv-
                       01908-LJM-DKL, currently set before the undersigned for Tuesday,
                       December 12, 2017, is hereby VACATED and is RE-SET before the
                       undersigned for Thursday, April 26, 2018, at 9:00 a.m., in Courtroom 246,
                       Birch Bayh Federal Building and United States Courthouse, 46 East Ohio
                       Street, Indianapolis, Indiana. A Telephonic Status Conference is hereby
                       SET for December 12, 2017, at 10:00 a.m., at which time the parties and
                       interested party shall appear by telephone. The call-in information will be
                       sent under separate entry. (See Entry.) Signed by Judge Larry J. McKinney.
                       (Court Reporter David Moxley.) (GSO) (Entered: 07/28/2017)
 08/08/2017        115 MOTION to Stay re 112 MOTION to Compel Non-Party Production , filed
                       by Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1 Text
                       of Proposed Order)(Fisher, James) (Entered: 08/08/2017)
 08/09/2017        116 ORDER REASSIGNING CASE - Pursuant to 28 U.S.C. Section 137 and
                       Local Rule 40-1(f), this matter has been reassigned to Magistrate Judge
                       Mark J. Dinsmore. Judge Denise K. LaRue is no longer assigned to the
                       case. Please include the new case number,1:16-cv-01908-LJM-MJD, on all
                       future filings in this matter. Signed by Judge Jane Magnus-Stinson on
                       8/9/2017. (RSF) (Entered: 08/09/2017)
 08/09/2017        117 ORDER - This matter comes before the Court upon Plaintiffs, Larry Ley
                       and George Agapios' 115 Motion to Stay Proceedings on their pending
                       Motion to Compel Production directed to Non-Party, CVS Health
                       Corporation. The Court being duly informed in the matter now GRANTS
                       such Motion. (See Order.) Signed by Judge Larry J. McKinney on
                       8/9/2017. Copies distributed pursuant to distribution list. (GSO) (Entered:
                       08/10/2017)
 09/20/2017        118 NOTICE of Substitution of Appearance by Nicholas J. Hall replacing
                       Robert C. Allega on behalf of HAMILTON COUNTY PROSECUTOR'S
                       OFFICE (Attachments: # 1 Acknowledgement of Appearance) (Hall,
                       Nicholas) (Entered: 09/20/2017)
 09/22/2017        119 ORDER of Acknowledgement re 118 Notice of Substitution of Appearance
                       filed by HAMILTON COUNTY PROSECUTOR'S OFFICE. The Clerk is
                       hereby directed to update the docket in this case to reflect that the
                       appearance of Robert C. Allega, Deputy Attorney General is withdrawn and
                       to enter the appearance of Nicholas J. Hall, Deputy Attorney General for
                       the Non-Party. Signed by Judge Jane Magnus-Stinson on 9/22/2017.(MAC)
                       (Entered: 09/22/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                             Page 15 of 26



 09/29/2017        120 ORDER REASSIGNING CASE - Pursuant to 28 U.S.C. Section 137 and
                       Local Rule 40-1(f), this matter has been reassigned to Judge Richard L.
                       Young. Judge Larry J. McKinney is no longer assigned to the case. Please
                       included the new case number, 1:16-cv-1908-RLY-MJD, on all future
                       filings in this matter. Signed by Judge Jane Magnus-Stinson on 9/29/2017.
                       (JRB) (Entered: 09/29/2017)
 09/29/2017        121 MOTION to Withdraw Attorney Appearance of Ian Stewart, filed by
                       Defendants CITY OF CARMEL, AARON DIETZ. (Attachments: # 1 Text
                       of Proposed Order)(Stewart, Ian) (Entered: 09/29/2017)
 10/03/2017        122 ORDER granting 121 Motion to Withdraw Attorney Appearance. Attorney
                       Ian L. Stewart withdrawn. Signed by Magistrate Judge Mark J. Dinsmore
                       on 10/3/2017. (SWM) (Entered: 10/03/2017)
 10/03/2017        123 ORDER LIFTING STAY: This matter is before the Court on Plaintiffs'
                       Motion to Compel Non- Party Production. Dkt. [112.] On August 9, 2017,
                       the Court stayed briefing on the motion based upon Plaintiffs'
                       representation that the dispute had been tentatively resolved. Dkt. [117.]
                       The Court hereby LIFTS THE STAY and VACATES the August 9, 2017
                       order Dkt. 117 . If the discovery dispute has been resolved, Plaintiff shall
                       file a motion to withdraw their Motion to Compel Non- Party Production
                       Dkt. 112 by no later than October 9, 2017. If the discovery dispute has not
                       been resolved, then nonparty CVS Health Corporation shall respond to the
                       motion to compel on or before October 18, 2017. Copy to R. Michael Meo
                       via US Mail. Signed by Magistrate Judge Mark J. Dinsmore on 10/3/2017.
                       (SWM) (Entered: 10/04/2017)
 10/04/2017        124 SCHEDULING ORDER: Status Conference set for 10/11/2017 11:30 AM
                       (Eastern Time) in Telephonic before Magistrate Judge Mark J. Dinsmore.
                       The purpose of the conference is to discuss case status. Counsel shall attend
                       the conference by calling the designated telephone number, to be provided
                       by the Court via email generated by the Court's ECF system. Signed by
                       Magistrate Judge Mark J. Dinsmore on 10/4/2017.(SWM) (Entered:
                       10/04/2017)
 10/06/2017        125 MOTION to Withdraw 112 MOTION to Compel Non-Party Production ,
                       filed by Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1
                       Text of Proposed Order)(Fisher, James) (Entered: 10/06/2017)
 10/10/2017        127 ORDER withdrawing Plaintiffs Larry Ley and George Agapios' 112
                       Motion to Compel; granting Plaintiffs Larry Ley and George Agapios' 125
                       Motion to Withdraw Docket Number 112. Signed by Magistrate Judge
                       Mark J. Dinsmore on 10/10/2017. (SWM) (Entered: 10/11/2017)
 10/13/2017        128 MINUTE ORDER for proceedings held before Magistrate Judge Mark J.
                       Dinsmore: Telephonic Status Conference held on 10/11/2017. Parties
                       discussed status of & future plans for discovery. Approved Amended Case
                       Management Plan as amended [Dkts. 90 & 113 ] hereby amended:
                       Statement of Claims or Defenses due by 2/9/2018; Dispositive Motions due
                       by 3/9/2018; Discovery due by 2/2/2018. By 10/26/2017, parties shall file




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                             Page 16 of 26



                         motion to continue trial. Telephonic Status Conference set for 12/1/2017 at
                         1:30 PM (Eastern Time) before Magistrate Judge Mark J. Dinsmore. By
                         10/20/2017, parties shall transmit copies of all prior settlement
                         correspondence to MJDinsmore@insd.uscourts.gov. All prior orders
                         scheduling settlement conference hereby VACATED. Settlement
                         Conference set for 4/26/2018 at 9:00 AM in room #257, United States
                         Courthouse, 46 E. Ohio Street, Indianapolis, Indiana before Magistrate
                         Judge Mark J. Dinsmore. *SEE ORDER FOR ADDITIONAL
                         DEADLINES.* Signed by Magistrate Judge Mark J. Dinsmore. (GD)
                         (Entered: 10/16/2017)
 10/23/2017        129 MOTION for Continuance of Trial Date and Final Pretrial Conference,
                       filed by Defendants CITY OF CARMEL, AARON DIETZ. (Attachments:
                       # 1 Text of Proposed Order)(Stephenson, James) (Entered: 10/23/2017)
 11/02/2017        130 ORDER granting 129 Motion for Continuance of Trial Date and Final
                       Pretrial Conference - The Court now vacates the October 29, 2018 trial
                       setting and October 9, 2018 final pretrial conference and reschedules this
                       cause for trial by jury on APRIL 22, 2019 at 9:00 a.m. in Room 349 in
                       Indianapolis, Indiana and for final pretrial conference on APRIL 11, 2019
                       at 11:00 a.m. Signed by Judge Richard L. Young on 11/2/2017.(JRB)
                       Modified on 11/2/2017 (JRB). (Entered: 11/02/2017)
 12/01/2017        132 Witness List Final, filed by Defendants UNITED STATES, GARY
                       WHISENAND. (Woods, Shelese) (Entered: 12/01/2017)
 12/01/2017        133 Exhibit List Final, filed by Defendants UNITED STATES, GARY
                       WHISENAND. (Woods, Shelese) (Entered: 12/01/2017)
 12/01/2017        134 Exhibit List Final, filed by Plaintiffs GEORGE AGAPIOS, LARRY LEY.
                       (Fisher, James) (Entered: 12/01/2017)
 12/01/2017        135 Witness List Final, filed by Plaintiffs GEORGE AGAPIOS, LARRY LEY.
                       (Fisher, James) (Entered: 12/01/2017)
 12/01/2017        136 Witness List , filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Stephenson, James) (Entered: 12/01/2017)
 12/01/2017        137 Exhibit List , filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Stephenson, James) (Entered: 12/01/2017)
 12/01/2017        138 Exhibit List Final, filed by Plaintiffs LUELLA BANGURA, RONALD
                       VIERK, Witness List Final, filed by Plaintiffs LUELLA BANGURA,
                       RONALD VIERK. (McQuary, Jeffrey) (Entered: 12/01/2017)
 12/01/2017        139 MINUTE ORDER for proceedings held before Magistrate Judge Mark J.
                       Dinsmore: Telephonic Status Conference held on 12/1/2017. Parties
                       discussed status of & future plans for discovery. Telephonic Status
                       Conference set for 3/12/2018 at 10:00 AM (Eastern Time) before
                       Magistrate Judge Mark J. Dinsmore. *SEE ORDER.* Signed by Magistrate
                       Judge Mark J. Dinsmore. (GD) (Entered: 12/04/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                    4/3/2019
CM/ECF LIVE                                                                            Page 17 of 26



 01/05/2018        140 AMENDED SCHEDULING ORDER: The Court sua sponte now
                       RESCHEDULES the Settlement Conference currently scheduled for April
                       26, 2018 at 9:00 a.m. (Eastern) to Wednesday, May 23, 2018 at the same
                       time. All other requirements of the Court's order dated October 13, 2017
                       [Dkt. 128 ] remain in effect. A request to vacate or continue the settlement
                       conference must be made by motion filed with the court on or before
                       January 12, 2018, except in exigent circumstances. These motions will be
                       granted only for good cause. Signed by Magistrate Judge Mark J. Dinsmore
                       on 1/5/2018.(SWM) (Entered: 01/05/2018)
 02/01/2018        141 Statement of Defenses by UNITED STATES, GARY WHISENAND.
                       (Woods, Shelese) (Entered: 02/01/2018)
 02/09/2018        142 Statement of Defenses by CITY OF CARMEL, AARON DIETZ.
                       (Stephenson, James) (Entered: 02/09/2018)
 02/09/2018        143 Statement of Claims by GEORGE AGAPIOS, LARRY LEY. (Fisher,
                       James) (Entered: 02/09/2018)
 02/09/2018        144 Statement of Claims by LUELLA BANGURA, RONALD VIERK.
                       (McQuary, Jeffrey) (Entered: 02/09/2018)
 02/10/2018        145 Submission (Supplement to Statement of Defenses), filed by Defendants
                       CITY OF CARMEL, AARON DIETZ. (Stephenson, James) (Entered:
                       02/10/2018)
 02/20/2018        146 Exhibit List Amended Final, filed by Defendant UNITED STATES.
                       (Woods, Shelese) (Entered: 02/20/2018)
 02/21/2018        147 Exhibit List Amended Final, filed by Plaintiffs LUELLA BANGURA,
                       RONALD VIERK, Witness List Amended Final, filed by Plaintiffs
                       LUELLA BANGURA, RONALD VIERK. (McQuary, Jeffrey) (Entered:
                       02/21/2018)
 03/05/2018        148 MOTION for Summary Judgment , filed by Defendants CITY OF
                       CARMEL, AARON DIETZ. (Stephenson, James) (Entered: 03/05/2018)
 03/05/2018        149 Designation of Evidence re 148 MOTION for Summary Judgment (Volume
                       1), filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Attachments: # 1 Aff. Dietz, # 2 Aff. Dietz-Ex.A, # 3 Aff. Dietz.Ex.C, # 4
                       Aff. Klein, # 5 Aff. Klein.Ex.A, # 6 Aff.Brainard, # 7 Aff. Green, # 8 Aff.
                       Green.Ex.A, # 9 Aff. Green Ex.B, # 10 Aff. Cordingley, # 11 Aff. McCool,
                       # 12 Aff. McCool.Ex.A, # 13 Aff. Bennett, # 14 Aff. Bennett.Ex.A, # 15
                       Depo. Whisenand, # 16 Depo. Whisenand.Ex.175, # 17 Depo.
                       Whisenand.Ex.176, # 18 Depo. Whisenand.Ex.186, # 19 Depo.
                       Whisenand.Ex.187, # 20 Depo. Whisenand.Ex.188, # 21 Depo.
                       Whisenand.Ex.193, # 22 Whisenand signature page to probable cause
                       affidavit, # 23 Depo. Miksha, # 24 Depo. Miksha.Ex.191, # 25 Depo.
                       Miksha.Ex.196, # 26 Depo. Miksha.Ex.197, # 27 Depo. Miksha.Ex.198, #
                       28 Depo. Miksha.Ex.238, # 29 Depo. Miksha.Ex.239, # 30 Depo.
                       Miksha.Ex.240, # 31 Depo. Miksha.Ex.241, # 32 Depo. Miksha.Ex. 243, #




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                   4/3/2019
CM/ECF LIVE                                                                           Page 18 of 26



                         33 Depo. Miksha.Ex.244, # 34 Depo. Miksha.Ex.245, # 35 Depo.
                         Miksha.Ex.246, # 36 Depo. Miksha.Ex.247, # 37 Depo. Miksha.Ex.248, #
                         38 Depo. Miksha.Ex.249, # 39 Depo. Miksha.Ex.250, # 40 Depo.
                         Miksha.Ex.251, # 41 Depo. Miksha.Ex.252, # 42 Depo. Dietz, # 43 Depo.
                         Dietz.Ex.204, # 44 Depo. Klein, # 45 Depo. Klein.Ex.255, # 46 Depo. Ley
                         (Larry), # 47 Depo.Agapios, # 48 Depo. Vierk, # 49 Depo.Vierk.Ex.101, #
                         50 Depo.Vierk.Ex.102, # 51 Depo.Vierk.Ex.103, # 52 Depo.Bangura, # 53
                         Depo.Bangura.Ex.221)(Stephenson, James) (Entered: 03/05/2018)
 03/05/2018        150 Designation of Evidence re 148 MOTION for Summary Judgment (Volume
                       2), filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Attachments: # 1 Depo. Morgan, # 2 Depo. Morgan.Ex.D (probable cause
                       affidavit), # 3 Depo.Morgan.Ex.G, # 4 Depo.Morgan.Ex.L, # 5
                       Depo.Callahan, # 6 Depo.Dollard, # 7 Depo.Reid, # 8 Depo.Reid.Ex.48, # 9
                       Depo.Reid.Ex.49, # 10 Depo.Tislow, # 11 Depo.Tislow.Ex.9, # 12
                       Depo.Mackey, # 13 Depo.Mackey.Ex.227, # 14 Depo.Mackey.Ex.228, # 15
                       Depo.Ley (Eric), # 16 Depo.Ley (Eric).Ex.56, # 17 Depo.Bratcher, # 18
                       Depo.Bratcher.Ex.22, # 19 Ans. to Interrog-Bratcher, # 20 Ans. to Interrog-
                       Tislow, # 21 Ans. to Interrog-agapios, # 22 Ans. to Interrog-morgan, # 23
                       Ans. to Interrog-mackey, # 24 Ans. to Interrog-Callahan, # 25 Ans. to
                       Interrog-Vierk, # 26 Ans. to Interrog-Bangura, # 27 Ans. to Interrog-Ley
                       (Larry), # 28 Ans. to Interrog-Whisenand, # 29 Ans. to Interrog-Wichern, #
                       30 Ans. to Interrog-United States, # 31 Ans. to Interrog-City of Carmel, #
                       32 Ans. to Interrog-Dietz, # 33 Response to request for production
                       admission 1 (Agapios), # 34 Motion to transfer seized property (Aug 15
                       2014), # 35 Motion to transfer property (Aug 22 2014), # 36 Order
                       transferring property (Aug 19 2014), # 37 Order to transfer property (Aug
                       22 2014), # 38 Stipulation and settlement agreement re forfeiture of seized
                       assets, # 39 Howard County custody report (Aug 12 2014), # 40 Order on
                       bond-Bratcher, # 41 Order on bond reduction-Ley (Larry), # 42 Howard
                       County docket entries -Bratcher, # 43 Howrad County docket entries-Ley
                       (Larry))(Stephenson, James) (Entered: 03/05/2018)
 03/05/2018        151 NOTICE of Filing (Manual) by CITY OF CARMEL, AARON DIETZ
                       (Stephenson, James) (Entered: 03/05/2018)
 03/05/2018        152 MOTION for Leave to File Oversized Brief, filed by Defendants CITY OF
                       CARMEL, AARON DIETZ. (Attachments: # 1 Brief of Defendants City of
                       Carmel and Aaron Dietz in Support of Motion for Summary Judgment, # 2
                       Text of Proposed Order)(Stephenson, James) (Entered: 03/05/2018)
 03/06/2018        153 *** WITHDRAWN PER ORDER DATED 3/12/2018 167 *** Designation
                       of Evidence re 149 Designation of Evidence (Supplement), filed by
                       Defendants CITY OF CARMEL, AARON DIETZ. (Attachments: # 1
                       Designation of Evidence (Vol. 1) Supplement (Ex. 129))(Stephenson,
                       James) Modified on 3/13/2018 (SWM). (Entered: 03/06/2018)
 03/08/2018        154 MOTION for Summary Judgment , filed by Defendant GARY
                       WHISENAND. (Attachments: # 1 Exhibit A, Whisenand Decl., # 2 Exhibit
                       1, Nov. 15, 2013 ROI, # 3 Exhibit 2, Nov. 26, 2013 ROI, # 4 Exhibit 3,




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                  4/3/2019
CM/ECF LIVE                                                                              Page 19 of 26



                         Dec. 18, 2013 ROI, # 5 Exhibit 4, Jan. 13 2014 ROI, # 6 Exhibit 5, Dec. 2,
                         2013 ROI, # 7 Exhibit 6, Dec. 9, 2013 ROI, # 8 Exhibit 7, Jan. 14, 2014
                         ROI, # 9 Exhibit 8, Jan. 23, 2014 ROI, # 10 Exhibit 9, Jan. 27, 2014 ROI, #
                         11 Exhibit 10, Jan. 7, 2014 ROI, # 12 Exhibit Jan. 15, 2014 ROI, # 13
                         Exhibit 12, Undercover Application and Order, # 14 Exhibit 13, Dr.
                         Chambers report, # 15 Exhibit !4, Dr. King report, # 16 Exhibit 15,
                         Probable Cause Affidavit, # 17 Exhibit 15, Att. A, Summary, # 18 Exhibit
                         15, Ex. B, Search Warrants, # 19 Exhibit 15, Ex. C, Items, # 20 Exhibit 15,
                         Ex. D, Property description, # 21 Exhibit 15, Att. E, Index, # 22 Exhibit 16,
                         Dr. Larry Ley materials, # 23 Exhibit 17, Dr. Vierk materials, # 24 Exhibit
                         18, Dr. Bangura materials, # 25 Exhibit 19, Dr. Agapios materials, # 26
                         Exhibit 20, Motion to Transfer Property, # 27 Exhibit 21, Decl. of
                         Forfeiture, # 28 Exhibit 22, Disposition of Non-Drug property, # 29 Exhibit
                         23, Stipulation and Settlement Agreement, # 30 Exhibit B, Undercover
                         videos 3/25/15 - 6/28/14, # 31 Exhibit C, July 2003, Buprenorphine, # 32
                         Exhibit D, Wichern Decl., # 33 Exhibit E, Vierk Dep., # 34 Exhibit F,
                         Larry Ley Dep., # 35 Exhibit G, Klein Dep., # 36 Exhibit H, Deitz Dep., #
                         37 Exhibit I, Whisenand Dep., # 38 Exhibit J, Agapios Dep., # 39 Exhibit
                         K, Bangura Dep., # 40 Exhibit L, Reid Dep., # 41 Exhibit M, Morgan Dep.,
                         # 42 Exhibit N, Mackey Dep., # 43 Exhibit O, Callahan Dep., # 44 Exhibit
                         P, Dollard Dep., # 45 Exhibit Q, Bratcher Dep., # 46 Exhibit R, Tislow
                         Dep., # 47 Exhibit S, Eric Ley Dep., # 48 Exhibit T, Miksha Dep., # 49
                         Exhibit U, Holbrook Decl., # 50 Exhibit V, Schmidt Decl.)(Woods,
                         Shelese) (Entered: 03/08/2018)
 03/08/2018        155 BRIEF/MEMORANDUM in Support re 154 MOTION for Summary
                       Judgment , filed by Defendant GARY WHISENAND. (Woods, Shelese)
                       (Entered: 03/08/2018)
 03/08/2018        156 NOTICE of Filing Manual by UNITED STATES, GARY WHISENAND
                       (Woods, Shelese) (Additional attachment(s) added on 3/9/2018: # 1
                       Password for FlashDrive) (JRB). (Entered: 03/08/2018)
 03/08/2018        157 MOTION for Summary Judgment , filed by Defendant UNITED STATES.
                       (Woods, Shelese) (Entered: 03/08/2018)
 03/08/2018        158 BRIEF/MEMORANDUM in Support re 157 MOTION for Summary
                       Judgment , filed by Defendant UNITED STATES. (Woods, Shelese)
                       (Entered: 03/08/2018)
 03/09/2018        160 MOTION to Withdraw 153 Designation of Evidence Docket Entry 153,
                       filed by Defendants CITY OF CARMEL, AARON DIETZ. (Attachments:
                       # 1 Text of Proposed Order)(Stephenson, James) (Entered: 03/09/2018)
 03/09/2018        161 Designation of Evidence re 149 Designation of Evidence (Supplement to
                       Volume 1), filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Attachments: # 1 Exhibit)(Stephenson, James) (Entered: 03/09/2018)
 03/09/2018        162 BRIEF/MEMORANDUM in Support re 148 MOTION for Summary
                       Judgment , filed by Defendants CITY OF CARMEL, AARON DIETZ.
                       (Stephenson, James) (Entered: 03/09/2018)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                     4/3/2019
CM/ECF LIVE                                                                               Page 20 of 26



 03/09/2018        165 Receipt of Manual Filing (two CDs) re 151 NOTICE of Filing (Manual) by
                       CITY OF CARMEL, AARON DIETZ (Stephenson, James) (Attachments:
                       # 1 Cover Letter, # 2 Envelope) (APD) (Entered: 03/12/2018)
 03/12/2018        163 MOTION to Withdraw Attorney Appearance of Sara Martin, filed by
                       Interested Party HAMILTON COUNTY PROSECUTOR'S OFFICE.
                       (Attachments: # 1 Text of Proposed Order to Withdraw Sara Martin)
                       (Martin, Sara) (Entered: 03/12/2018)
 03/12/2018        164 MOTION to Withdraw Attorney Appearance of Nicholas Hall, filed by
                       Interested Party HAMILTON COUNTY PROSECUTOR'S OFFICE.
                       (Attachments: # 1 Text of Proposed Order to Withdraw Nicholas Hall)
                       (Martin, Sara) (Entered: 03/12/2018)
 03/12/2018        166 MINUTE ORDER for proceedings held before Magistrate Judge Mark J.
                       Dinsmore: Telephonic Status Conference held on 3/12/2018. Parties
                       discussed status of discovery & upcoming settlement conference. At
                       Plaintiffs' request, and without objection, Court hereby enlarges time for
                       Plaintiffs to respond to pending motions for summary judgment [Dkts.
                       148 , 154 , & 157 ] to 4/6/2018. Also before Court is Defendants City of
                       Carmel and Aaron Dietz's motion for leave to file oversize brief. [Dkt.
                       152 .] Without objection, that motion is hereby GRANTED; Defendants
                       City of Carmel and Aaron Dietz may file summary judgment brief not to
                       exceed 48 pages in length, excluding table of contents, table of authorities
                       and certificate of service. At parties' joint request, Court sua sponte hereby
                       amends approved Case Management Plan as amended [Dkts. 90 , 113 , &
                       128 ]. *SEE ORDER FOR DEADLINES.* Signed by Magistrate Judge
                       Mark J. Dinsmore. (GD) (Entered: 03/12/2018)
 03/12/2018        167 ORDER granting Defendants City of Carmel and Aaron Dietz's 160 Motion
                       to Withdraw Docket Entry 153. The Clerk is directed to reflect Docket No.
                       153 as WITHDRAWN from the docket. Signed by Magistrate Judge Mark
                       J. Dinsmore on 3/12/2018. (SWM) (Entered: 03/13/2018)
 03/13/2018        168 ORDER granting 163 Motion to Withdraw Attorney Appearance. Attorney
                       Sara Teresa Martin withdrawn. Signed by Magistrate Judge Mark J.
                       Dinsmore on 3/13/2018. (SWM) (Entered: 03/14/2018)
 03/13/2018        169 ORDER granting 164 Motion to Withdraw Attorney Appearance. Attorney
                       Nicholas J. Hall withdrawn. Signed by Magistrate Judge Mark J. Dinsmore
                       on 3/13/2018. (SWM) (Entered: 03/14/2018)
 03/26/2018        170 MOTION for Extension of Time to File Response to May 9, 2018 re 148
                       MOTION for Summary Judgment , 157 MOTION for Summary Judgment ,
                       154 MOTION for Summary Judgment , filed by Plaintiffs GEORGE
                       AGAPIOS, LARRY LEY. (Attachments: # 1 Text of Proposed Order
                       Granting Extension)(Fisher, James) (Entered: 03/26/2018)
 03/27/2018        171 ORDER granting Plaintiffs' 170 Motion for Extension of Time to File
                       Response to 5/9/2018 re 157 MOTION for Summary Judgment, 154
                       MOTION for Summary Judgment and 148 MOTION for Summary




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                      4/3/2019
CM/ECF LIVE                                                                              Page 21 of 26



                         Judgment . Defendants' reply in support of their Motions for Summary
                         Judgment shall be due on or before 6/6/2018. Signed by Magistrate Judge
                         Mark J. Dinsmore on 3/27/2018. (SWM) (Entered: 03/27/2018)
 04/20/2018        172 ORDER VACATING SETTLEMENT CONFERENCE: With the parties'
                       agreement, the Court hereby VACATES the Settlement Conference
                       scheduled for May 23, 2018 at 9:00 a.m. [Dkt. 140.] Signed by Magistrate
                       Judge Mark J. Dinsmore on 4/20/2018.(SWM) (Entered: 04/20/2018)
 05/03/2018        173 Unopposed MOTION for Leave to File Overlength Brief, filed by Plaintiffs
                       GEORGE AGAPIOS, LUELLA BANGURA, LARRY LEY, RONALD
                       VIERK. (Attachments: # 1 Text of Proposed Order)(McQuary, Jeffrey)
                       (Entered: 05/03/2018)
 05/04/2018        174 ORDER granting Plaintiffs' 173 Motion for Leave to File Over-length Brief
                       not to exceed fifty pages. Signed by Magistrate Judge Mark J. Dinsmore on
                       5/4/2018. (SWM) (Entered: 05/07/2018)
 05/07/2018        175 MOTION for Reconsideration of 50 page limit on summary judgment brief,
                       filed by Plaintiffs GEORGE AGAPIOS, LUELLA BANGURA, LARRY
                       LEY, RONALD VIERK. (Attachments: # 1 Text of Proposed Order)
                       (McQuary, Jeffrey) (Entered: 05/07/2018)
 05/08/2018        176 ORDER granting Plaintiffs' 175 Motion for Reconsideration. Plaintiffs
                       have leave of this Court to file a brief in opposition to Defendants' several
                       Motions for Summary Judgment not to exceed seventy-five (75) pages.
                       Signed by Magistrate Judge Mark J. Dinsmore on 5/8/2018. (SWM)
                       (Entered: 05/08/2018)
 05/09/2018        177 RESPONSE in Opposition re 157 MOTION for Summary Judgment , 154
                       MOTION for Summary Judgment , 148 MOTION for Summary Judgment ,
                       filed by Plaintiffs LUELLA BANGURA, RONALD VIERK. (McQuary,
                       Jeffrey) (Entered: 05/09/2018)
 05/09/2018        178 Designation of Evidence re 177 Response in Opposition to Motion , filed
                       by Plaintiffs LUELLA BANGURA, RONALD VIERK. (Attachments: # 1
                       Probable Cause Affidavit, # 2 State Court Record Ley bench trial day 1, # 3
                       State Court Record Ley bench trial day 2, # 4 State Court Record Ley
                       bench trial day 3, # 5 State Court Record Ley bench trial day 4, # 6 State
                       Court Record Ley bench trial day 5, # 7 State Court Record Ley bench trial
                       day 6, # 8 State Court Record Ley bench trial day 7)(McQuary, Jeffrey)
                       (Entered: 05/09/2018)
 05/09/2018        179 RESPONSE in Opposition re 157 MOTION for Summary Judgment , 154
                       MOTION for Summary Judgment , 148 MOTION for Summary Judgment ,
                       filed by Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Fisher, James)
                       (Entered: 05/09/2018)
 05/09/2018        180 Appendix of Exhibits in Support of Response in Opposition to Motion re
                       148 MOTION for Summary Judgment , 157 MOTION for Summary
                       Judgment , 154 MOTION for Summary Judgment , filed by Plaintiffs




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                     4/3/2019
CM/ECF LIVE                                                                              Page 22 of 26



                         GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1 Exhibit 1, # 2
                         Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                         Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, #
                         12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16
                         Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit
                         20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25
                         Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit
                         29, # 30 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34
                         Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37)(Fisher,
                         James) (Entered: 05/09/2018)
 05/23/2018        181 MOTION For Permission to Take Additional Liability Discovery, filed by
                       Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Attachments: # 1 Text of
                       Proposed Order Granting Motion)(Fisher, James) (Entered: 05/23/2018)
 05/24/2018        182 RESPONSE in Opposition re 181 MOTION For Permission to Take
                       Additional Liability Discovery , filed by Defendants CITY OF CARMEL,
                       AARON DIETZ. (Attachments: # 1 Exhibit Answer to interrogatory, # 2
                       Text of Proposed Order)(Stephenson, James) (Entered: 05/24/2018)
 05/24/2018        183 SCHEDULING ORDER: This matter comes before the Court on Plaintiffs'
                       Motion for Permission to Take Additional Liability Discovery. [Dkt. 181 .]
                       Defendants City of Carmel and Aaron Dietz filed a Response in Opposition
                       to Plaintiffs' Motion. [Dkt. 182 .] Any reply in support of Plaintiffs' Motion
                       is due on or before May 29, 2018. Signed by Magistrate Judge Mark J.
                       Dinsmore on 5/24/2018.(SWM) (Entered: 05/25/2018)
 05/25/2018        184 RESPONSE in Opposition re 181 MOTION For Permission to Take
                       Additional Liability Discovery , filed by Defendants UNITED STATES,
                       GARY WHISENAND. (Woods, Shelese) (Entered: 05/25/2018)
 05/29/2018        185 REPLY in Support of Motion re 181 MOTION For Permission to Take
                       Additional Liability Discovery , filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Fisher, James) (Entered: 05/29/2018)
 06/01/2018        186 Witness List (Supplemental), filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Fisher, James) (Entered: 06/01/2018)
 06/05/2018        187 *** WITHDRAWN PER ORDER DATED 6/8/2018 *** Unopposed
                       MOTION for Leave to File Oversized Brief, filed by Defendants CITY OF
                       CARMEL, AARON DIETZ. (Attachments: # 1 Reply Brief, # 2 Text of
                       Proposed Order)(Stephenson, James) Modified on 6/11/2018 (SWM).
                       (Entered: 06/05/2018)
 06/05/2018        188 Unopposed MOTION for Leave to File Oversized Brief, filed by
                       Defendants CITY OF CARMEL, AARON DIETZ. (Attachments: # 1
                       Reply brief, # 2 Text of Proposed Order)(Stephenson, James) (Entered:
                       06/05/2018)
 06/05/2018        189 MOTION to Withdraw 187 Unopposed MOTION for Leave to File
                       Oversized Brief , filed by Defendants CITY OF CARMEL, AARON




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                     4/3/2019
CM/ECF LIVE                                                                            Page 23 of 26



                         DIETZ. (Attachments: # 1 Text of Proposed Order)(Stephenson, James)
                         (Entered: 06/05/2018)
 06/06/2018        190 REPLY in Support of Motion re 157 MOTION for Summary Judgment ,
                       filed by Defendant UNITED STATES. (Attachments: # 1 Exhibit W,
                       Whisenand Dep. excerpts)(Woods, Shelese) (Entered: 06/06/2018)
 06/06/2018        191 REPLY in Support of Motion re 154 MOTION for Summary Judgment ,
                       filed by Defendant GARY WHISENAND. (Attachments: # 1 Exhibit W,
                       Whisenand Dep. excerpts)(Woods, Shelese) (Entered: 06/06/2018)
 06/08/2018        192 MOTION PETITION FOR PERMISSION TO SUBMIT SUPPLEMENTAL
                       DESIGNATION OF EVIDENCE, filed by Plaintiffs GEORGE AGAPIOS,
                       LUELLA BANGURA, LARRY LEY, RONALD VIERK. (Attachments: #
                       1 Text of Proposed Order Proposed Order Granting Petition for Permission
                       to Submit Supplemental Designation of Evidence, # 2 Supplement
                       Supplemental Designation of Evidence in Opposition to Summary
                       Judgment, # 3 Exhibit Exhibit 145 - Report of Investigation from Gary
                       Whisenand's Deposition)(Fisher, James) (Entered: 06/08/2018)
 06/08/2018        193 ORDER granting Defendants City of Carmel and Aaron Dietz's 188 Motion
                       for Leave to File an oversized reply brief, no more than 33 pages in length.
                       On or before June 11, 2018, Defendants City of Carmel and Aaron Dietz
                       shall refile their reply brief in support of their motion for summary
                       judgment filed at Docket No. 188-1. See Order for additional information.
                       Signed by Magistrate Judge Mark J. Dinsmore on 6/8/2018. (SWM)
                       (Entered: 06/08/2018)
 06/08/2018        195 ORDER withdrawing Defendants' 187 Motion for Leave to File Oversized
                       Brief; granting Defendants' 189 Motion to Withdraw Dkt. Number 187.
                       Signed by Magistrate Judge Mark J. Dinsmore on 6/8/2018. (SWM)
                       (Entered: 06/11/2018)
 06/11/2018        194 REPLY in Support of Motion re 148 MOTION for Summary Judgment ,
                       filed by Defendants CITY OF CARMEL, AARON DIETZ. (Attachments:
                       # 1 Errata sheet of Marc Klein)(Stephenson, James) (Entered: 06/11/2018)
 07/17/2018        196 ORDER granting Plaintiffs' 192 Motion (Petition) for Permission to Submit
                       Supplemental Designation of Evidence. The Clerk is directed to refile
                       Plaintiffs' Supplemental Designation of Evidence in support of Plaintiffs'
                       Brief in Opposition to Defendant's Motions for Summary Judgment, as well
                       as Exhibit 145 attached to Plaintiffs' Petition for Permission [Dkts. 192- 2
                       & 192-3], which are deemed filed as of the date of this order. Signed by
                       Magistrate Judge Mark J. Dinsmore on 7/17/2018. (SWM) (Entered:
                       07/18/2018)
 07/17/2018        197 Supplemental Designation of Evidence re 179 Response in Opposition to
                       Motion and 180 Appendix of Exhibits in Support, filed by Plaintiffs
                       GEORGE AGAPIOS, LARRY LEY, ANDREW DOLLARD and ERIC
                       LEY (Attachments: # 1 Exhibit 145 - DEA Report of Investigation)(SWM)
                       Modified on 7/18/2018 (SWM). (Entered: 07/18/2018)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                   4/3/2019
CM/ECF LIVE                                                                          Page 24 of 26



 07/19/2018        198 MOTION to Strike , filed by Defendants UNITED STATES, GARY
                       WHISENAND. (Attachments: # 1 Exhibit 1, Dr. Miller Report)(Woods,
                       Shelese) (Entered: 07/19/2018)
 07/19/2018        199 BRIEF/MEMORANDUM in Support re 198 MOTION to Strike , filed by
                       Defendants UNITED STATES, GARY WHISENAND. (Woods, Shelese)
                       (Entered: 07/19/2018)
 07/20/2018        200 NOTICE of Appearance by Rosemary L. Borek on behalf of Defendants
                       CITY OF CARMEL, AARON DIETZ. (Borek, Rosemary) (Entered:
                       07/20/2018)
 07/20/2018        201 OBJECTION to Plaintiffs' Expert Testimony and Opinions by CITY OF
                       CARMEL, AARON DIETZ. (Borek, Rosemary) (Entered: 07/20/2018)
 07/20/2018        202 ORDER denying Plaintiffs' 181 Motion for Permission to Take Additional
                       Liability Discovery to depose James Brainard. See Order. Signed by
                       Magistrate Judge Mark J. Dinsmore on 7/20/2018. (SWM) (Entered:
                       07/20/2018)
 07/25/2018        203 Unopposed MOTION for Extension of Time to File Response to September
                       14, 2018 re 198 MOTION to Strike , filed by Plaintiffs GEORGE
                       AGAPIOS, LUELLA BANGURA, LARRY LEY, RONALD VIERK.
                       (Attachments: # 1 Text of Proposed Order)(McQuary, Jeffrey) (Entered:
                       07/25/2018)
 08/06/2018        204 ORDER granting Plaintiff's 203 Motion for Extension of Time to File
                       Response to 9/14/2018 re 198 MOTION to Strike. No further enlargement
                       of this deadline will be granted. Signed by Magistrate Judge Mark J.
                       Dinsmore on 8/6/2018. (SWM) Modified on 8/7/2018 (SWM). (Entered:
                       08/07/2018)
 09/13/2018        205 RESPONSE in Opposition re 198 MOTION to Strike Report and
                       Testimony of Dr. Norman Miller, filed by Plaintiffs GEORGE AGAPIOS,
                       LUELLA BANGURA, LARRY LEY, RONALD VIERK. (Attachments: #
                       1 Exhibit Exhibit A - Dr. Miller CV, # 2 Exhibit Exhibit B - Dr. Miller
                       Court Transcript - Pgs 1051 to 1083, # 3 Exhibit Exhibit B - Dr. Miller
                       Court Transcript - Pgs 1084 to 1115, # 4 Exhibit Exhibit B - Dr. Miller
                       Court Transcript - Pgs 1116 to 1149)(Fisher, James) (Entered: 09/13/2018)
 09/14/2018        206 RESPONSE in Opposition re 198 MOTION to Strike Report and
                       Testimony of Dr. Norman Miller, filed by Plaintiffs GEORGE AGAPIOS,
                       LARRY LEY. (Attachments: # 1 Exhibit Exhibit A - Dr. Miller CV, # 2
                       Exhibit Exhibit C - Pgs 1051-1083_Ley_Ob, # 3 Exhibit Exhibit C - Pgs
                       1084-1115_Ley_Ob, # 4 Exhibit Exhibit C - Pgs 1116-1149_Ley_ob)
                       (Fisher, James) (Entered: 09/14/2018)
 09/14/2018        207 RESPONSE in Opposition re 198 MOTION to Strike , filed by Plaintiffs
                       LUELLA BANGURA, RONALD VIERK. (McQuary, Jeffrey) (Entered:
                       09/14/2018)
 09/18/2018        208 MOTION to Withdraw Attorney Appearance , filed by Defendants




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                 4/3/2019
CM/ECF LIVE                                                                          Page 25 of 26



                         UNITED STATES, GARY WHISENAND. (Attachments: # 1 Text of
                         Proposed Order)(Richards, Debra) (Entered: 09/18/2018)
 09/19/2018        209 ORDER granting 208 Motion to Withdraw Attorney Appearance. Attorney
                       Debra G. Richards withdrawn and TERMINATED. Signed by Magistrate
                       Judge Mark J. Dinsmore on 9/19/2018. (CBU) (Entered: 09/20/2018)
 09/20/2018        210 REPLY in Support of Motion re 198 MOTION to Strike , filed by
                       Defendants UNITED STATES, GARY WHISENAND. (Woods, Shelese)
                       (Entered: 09/20/2018)
 09/20/2018        211 NOTICE (Reply in Support of Defendants Dietz and City of Carmel's
                       Objections to Expert Testimony and Opinions of Norman Miller), filed by
                       Defendants CITY OF CARMEL, AARON DIETZ, re 201 Objection.
                       (Borek, Rosemary) (Entered: 09/20/2018)
 03/08/2019        212 ENTRY ON MOTIONS FOR SUMMARY JUDGMENT - Defendants'
                       motions for summary judgment are GRANTED. With respect to case
                       number 1:16-cv-01721-RLY-MJD, Dietz and the City of Carmel's motion
                       (Filing No. 151) is GRANTED, Whisenand's motion (Filing No. 159) is
                       GRANTED, and the United States' motion (Filing No. 162) is GRANTED.
                       The motion to strike (Filing No. 200) is DENIED as MOOT. With respect
                       to case number 1:16-cv-01908-RLY-MJD, 148 Dietz and the City of
                       Carmel's Motion for Summary Judgment is GRANTED. 154 Whisenand's
                       Motion for Summary Judgment is GRANTED. 157 United States' Motion
                       for Summary Judgment is GRANTED. 198 Motion to Strike is DENIED as
                       moot. Final judgment shall issue by separate order. See Entry for details.
                       Signed by Judge Richard L. Young on 3/8/2019. (LBT) (Entered:
                       03/08/2019)
 03/08/2019        213 CLOSED JUDGMENT in favor of Defendants and against Plaintiffs.
                       Signed by Judge Richard L. Young on 3/8/2019.(LBT) (Entered:
                       03/08/2019)
 03/21/2019        214 BILL OF COSTS by CITY OF CARMEL, AARON DIETZ. (Stephenson,
                       James) (Entered: 03/21/2019)
 03/22/2019        215 BILL OF COSTS by UNITED STATES. (Attachments: # 1 Exhibit AO-
                       133 Bill of Costs)(Woods, Shelese) (Entered: 03/22/2019)
 03/22/2019        216 ***PLEASE DISERGARD. DUPLICATE FILING OF 213 *** MOTION
                       for Bill of Costs , filed by Defendants CITY OF CARMEL, AARON
                       DIETZ. (Stephenson, James) Modified on 3/27/2019 (JRB). (Entered:
                       03/22/2019)
 03/26/2019        217 RESPONSE in Opposition re 216 MOTION for Bill of Costs , 214 BILL
                       OF COSTS by CITY OF CARMEL, AARON DIETZ, 215 BILL OF
                       COSTS by UNITED STATES OBJECTION TO BILL OF COSTS, filed by
                       Plaintiffs GEORGE AGAPIOS, LARRY LEY. (Fisher, James) (Entered:
                       03/26/2019)
 03/28/2019        218 RESPONSE in Opposition re 214 BILL OF COSTS by CITY OF




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1                 4/3/2019
CM/ECF LIVE                                                                        Page 26 of 26



                         CARMEL, AARON DIETZ, 215 BILL OF COSTS by UNITED STATES ,
                         filed by Plaintiffs LUELLA BANGURA, RONALD VIERK. (McQuary,
                         Jeffrey) (Entered: 03/28/2019)
 04/01/2019        219 REPLY in Support of Motion re 214 BILL OF COSTS by CITY OF
                       CARMEL, AARON DIETZ , filed by Defendants CITY OF CARMEL,
                       AARON DIETZ. (Stephenson, James) (Entered: 04/01/2019)
 04/01/2019        220 REPLY in Support of Motion re 215 BILL OF COSTS by UNITED
                       STATES , filed by Defendant UNITED STATES. (Woods, Shelese)
                       (Entered: 04/01/2019)
 04/03/2019        221 NOTICE OF APPEAL as to 212 Order on Motion for Summary
                       JudgmentOrder on Motion to Strike, 213 Closed Judgment, filed by
                       Plaintiff LARRY LEY. (Filing fee $505, receipt number 0756-5365484)
                       (Fisher, James) Modified on 4/3/2019 to add link to related document
                       (MAT). (Entered: 04/03/2019)
 04/03/2019        222 DOCKETING STATEMENT by LARRY LEY re 221 Notice of Appeal
                       (Fisher, James) (Entered: 04/03/2019)
 04/03/2019        223 NOTICE OF APPEAL as to 212 Order on Motion for Summary
                       JudgmentOrder on Motion to Strike, filed by Plaintiffs GEORGE
                       AGAPIOS, LUELLA BANGURA, RONALD VIERK. (Filing fee $505,
                       receipt number 0756-5365529) (Fisher, James) (Entered: 04/03/2019)
 04/03/2019        224 DOCKETING STATEMENT by GEORGE AGAPIOS, LUELLA
                       BANGURA, RONALD VIERK re 223 Notice of Appeal (Fisher, James)
                       (Entered: 04/03/2019)
 04/03/2019        225 PARTIES' SHORT RECORD re 221 Notice of Appeal - Instructions for
                       Attorneys/Parties attached. (MAT) (Entered: 04/03/2019)

Case #: 1:16-cv-01908-RLY-MJD




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?553231088312844-L_1_0-1              4/3/2019
